 

Exhibit 10.1

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

EXCLUSIVE DISTRIBUTION AGREEMENT

This Exclusive Distribution Agreement (this “Agreement”) is made and entered
into as of September 30, 2010 (the “Effective Date”), by and between Zimmer
Dental, Inc., a Delaware corporation (“Zimmer”), and RTI Biologics, Inc., a
Delaware corporation (“RTI”).

Recitals

A. RTI prepares allograft and xenograft biologic implants for tissue and bone
repair and other surgical solutions, including the Implants (as defined below).

B. Zimmer distributes a variety of dental products manufactured by itself and
others.

C. Tutogen Medical, Inc. (a Florida corporation and subsidiary of RTI Biologics,
Inc.) and Zimmer (as a permitted successor to Sulzer Calcitek, Inc.) are
currently parties to the U.S. Service Agreement dated September 29, 2000, as
amended (“U.S. Agreement”); Tutogen Medical GmbH and Zimmer (as a permitted
successor to Sulzer Calcitek, Inc.) are currently parties to the Xenograft
Distribution Agreement dated September 29, 2000, as amended (“Xenograft
Agreement”) and the Processed Tissue Development and License Agreement dated
September 29, 2000 (“Development Agreement”); Zimmer Dental Corp. and Tutogen
Medical GmbH are currently parties to the Canadian Distribution Agreement dated
August 1, 2004, as amended (“Canada Agreement”); and Zimmer and Tutogen Medical,
Inc. are currently parties to the Distribution Agreement dated August 17, 2007,
as amended (“International Agreement”).

D. RTI desires to appoint Zimmer as the exclusive distributor of the Implants
throughout the Territory for use in the Field (each as defined below), and
Zimmer desires to accept such appointment, in accordance with the terms and
conditions of this Agreement; and

E. Tutogen Medical, Inc., Zimmer and/or their appropriate respective Affiliates
have executed separate acknowledgements that the U.S. Agreement, Xenograft
Agreement, Development Agreement, Canada Agreement and International Agreement
will each be superseded and replaced by this Agreement as of the Effective Date.

Agreement

In consideration of the mutual covenants contained in this Agreement, Zimmer and
RTI agree as follows:

ARTICLE I

DEFINITIONS AND RULES OF CONSTRUCTION

1.1. Definitions.

(a) Terms Defined in this Article. For purposes of this Agreement, including the
Recitals above, the following terms shall have the following meanings:

“Adverse Event” means any adverse health event to which an Implant has or may
have contributed. The term is generally limited to those events that would be
reportable to a Regulatory Authority; e.g., applicable reporting through
MedWatch to the FDA (U.S.) or Adverse Reaction/Vigilance Reporting to Competent
Authorities (EU).

 

1



--------------------------------------------------------------------------------

 

“Affiliate” means, with respect to an entity (including either Party), a Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the entity. For this purpose,
“control” of an entity means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of the
entity, whether through the ownership of at least fifty percent (50%) of the
voting interest, including securities, by contract or otherwise.

“Agreement” means this Exclusive Distribution Agreement including its Exhibits
attached hereto as such may be amended from time to time.

“Applicable Industry Standards” means all applicable standards, requirements,
rules and codes of the American Association of Tissue Banks, Advanced Medical
Technology Association and other industry organizations recognized by the
Parties as authoritative bodies governing the conduct addressed in this
Agreement.

“Applicable Laws” means all applicable common law, statutes, ordinances, rules,
regulations or orders of any Governmental Authority, including Regulatory Laws.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Federal Reserve Bank of New York is authorized or obligated by law or
executive order to remain closed.

“Change of Control” means, with respect to an entity, a transaction or series of
related transactions as a result of which a Person or group of Persons acting in
concert directly or indirectly acquires, after the Effective Date, control of
the entity such that he, she, or it would either (i) meet the definition of an
Affiliate or (ii) acquires ownership of all or substantially all of said
entity’s assets. With respect to RTI, a Change of Control shall also include
such a transaction that transfers ownership of its product line for the Implants
to another Person or group of Persons. The transaction(s) may be in any form or
combination of forms, including an issuance of voting securities, a grant of one
or more proxies, a merger (whether or not the entity survives), a consolidation,
a share exchange, a reorganization or an asset sale. For this purpose, “control”
of an entity means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of the entity, whether
through the ownership of at least fifty percent (50%) of the voting interests,
including securities, by contract or otherwise.

“CPI” means the consumer price index for all urban consumers, U.S. city average
for all items, as published by the United States Department of Labor, Bureau of
Labor Statistics.

“DBM Agreement” means the Exclusive License and Distribution Agreement dated
May 14, 2007, as amended, between Zimmer, Inc. and Regeneration Technologies,
Inc., pursuant to which Zimmer, Inc. has an exclusive license to distribute
products developed from certain licensed technology involving human
demineralized bone matrix (DBM) bone paste products.

 

2



--------------------------------------------------------------------------------

 

“End User” means the health care provider who acquires the Implants from Zimmer
(or its Marketing Partner) for implantation or administration to a patient.

“FDA” means the United States Food and Drug Administration or any successor
agency having the administrative authority to grant Marketing Approval in the
United States.

“Fees” means the tissue transfer fees (transfer pricing) to be paid by Zimmer to
RTI for the Implants.

“Field” means any and all dental and oral applications, including adjacent
relevant anatomy reasonably or commonly grafted, augmented, or reconstructed
during dental and oral rehabilitation procedures, and expressly excludes ear,
nose, throat and neurosurgical applications.

“Field Action” means any recall, product withdrawal, correction or removal
action with respect to any Implants by Zimmer or RTI due to safety, efficacy,
quality or regulatory compliance concerns, including actions to recover title to
or possession of, or to halt distribution of, Implants that previously have been
shipped to customers.

“cGTPs” means current good tissue practices as specified in the Regulatory Laws
of the applicable Regulatory Authority, as such Regulatory Laws are in effect at
the time of manufacturing, including without limitation, Section 361 of the
Public Health Services (PHS) Act (42 U.S.C. §264), as amended from time to time,
and FDA tissue regulations, including 21 C.F.R. Part 1271, Subparts C and D, as
revised from time to time.

“Governmental Authority” means any country in which the Implants are recovered,
processed, sterilized, stored, packaged, marketed, tested, investigated or
otherwise regulated, and all states or other political subdivisions thereof and
supranational bodies applicable thereto, including the European Union, and all
agencies, commissions, officials, courts or other instrumentalities of the
foregoing.

“Implants” means the implants listed and described on Exhibit A to this
Agreement and all allograft and xenograft tissue-based bio-implants that
constitute improvements, modifications, additions of new features and processing
refinements, including new or improved tissue sterilization methods, to any
Implants, and line extensions. The term Implants shall not include human
demineralized bone matrix (DBM) bone paste products.

“Insolvency Event” means that the Party has (i) commenced a voluntary proceeding
under any insolvency law, (ii) had an involuntary proceeding commenced against
it under any insolvency law which has continued undismissed or unstayed for
60 consecutive days, (iii) had a receiver, trustee or similar official appointed
for it or for any substantial part of its property, (iv) made an assignment for
the benefit of creditors or (v) had an order for relief entered with respect to
it by a court of competent jurisdiction under any insolvency law. For purposes
hereof, the term “insolvency law” means any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect.

 

3



--------------------------------------------------------------------------------

 

“Intellectual Property” means (i) discoveries, inventions, improvements,
concepts and ideas, whether or not patentable, (ii) works of authorship fixed in
a tangible medium of expression, (iii) Trademarks, (iv) trade secrets and
know-how and (v) all proprietary rights relating thereto, including all
applications, registrations and renewals in connection therewith.

“Label” means the display of written, printed or graphic matter either upon the
immediate container of any article (i.e., on the outside container or wrapper,
if any, of the retail package of the article) or that is easily legible through
the outside container or wrapper.

“Manufacture” means all operations necessary or appropriate to process, test,
package, store, sterilize, label, release and ship an Implant in accordance with
industry standards, cGTPs, ISO requirements, Applicable Laws and the applicable
Specifications.

“Marketing Approval” means, with respect to any country or jurisdiction, the act
of the applicable Regulatory Authority that is necessary under applicable
Regulatory Laws for the Manufacture, marketing, transfer, sale and/or
Distribution of an implant or product in that country or jurisdiction, and
satisfaction of all applicable regulatory and notification requirements.

“Marketing Partner” means a Third Party that promotes, markets, sells and/or
distributes a Party’s implants or products under a contractual arrangement with
that Party (use of the term Marketing Partner shall not imply the existence of a
partnership or any other type of agency relationship).

“Package Inserts/Instructions for Use (IFU)” means information supplied by the
manufacturer of an implant or product that includes all the information needed
to use it safely. Specifications for Package Insert/IFU content vary with
regulatory jurisdiction, but typically include operating instructions, warnings
and/or precautions, indications, contraindications, information relative to
sterilization, instructions in the event of damage to sterile packaging,
cleaning, disinfection information, etc. The Package Insert/IFU must accompany
the implant or product in most jurisdictions, except in the U.S. where
electronic provision is an alternative.

“Parties” means Zimmer and RTI.

“Party” means Zimmer or RTI, as the context requires.

“Person” means any individual, group or entity, including Governmental
Authorities.

“Point of Destination” means the location within the Territory for shipment of
the Implants as designated by Zimmer in the applicable Firm Order.

“Regulatory Authority” means, with respect to any country or jurisdiction, any
Governmental Authority involved in granting Marketing Approval or in
administering Regulatory Laws in that country or jurisdiction.

 

4



--------------------------------------------------------------------------------

 

“Regulatory Laws” means all Applicable Laws governing (i) the import, export,
design, testing, investigation, Manufacture, sterilization, storage,
distribution, marketing, transfer or sale of an implant, (ii) establishing
recordkeeping or reporting obligations for Third-Party Complaints or Adverse
Events, (iii) Field Actions or (iv) similar regulatory matters.

“RTI IP” means all Intellectual Property that is subject as of the Effective
Date, or becomes subject during the Term, to RTI’s control and that is necessary
or useful for the Manufacture, testing, use, promotion, marketing, distribution
or transfer of the Implants. For this purpose, RTI shall be considered to
control Intellectual Property if RTI owns or has a license to it and also has
the right to sublicense marketing and distribution rights to Zimmer.

“Specifications” means, with respect to each Implant, (i) RTI’s design,
functionality, processing, storing, packaging, shipping, sterilizing and
labeling specifications relating to the Implant, (ii) any design, functionality,
processing, storing, packaging, shipping, sterilizing or labeling specifications
described in RTI’s promotional literature and other Implant documentation made
available to Zimmer and (iii) any specifications for processing, testing,
storing, packaging, shipping, sterilizing or labeling the Implant set forth in
any approved application for Marketing Approval and any supplements and
amendments thereto.

“Supply Shortfall” means a failure of RTI to supply at least eighty-five percent
(85%) of the Firm Orders submitted by Zimmer under this Agreement for a specific
category of Implants (as designated on Exhibit A) for three (3) months in any
consecutive rolling nine-month period.

“Territory” means the entire world with the exception of the country(ies)
specifically listed on Exhibit B to this Agreement.

“Third Party” means any Person other than the Parties and their Affiliates.

“Third Party Complaint” means any expression by a Third Party of dissatisfaction
relating to the identity, durability, reliability, safety, efficacy or
performance of the Implants, including actual or suspected implant tampering,
contamination, mislabeling or misformulation.

“Trademarks” means all trademarks, service marks, trade dress, logos and trade
names, together with all translations, adaptations, derivations and combinations
thereof (including all goodwill associated therewith), and all applications,
registrations and renewals in connection therewith.

“United States” or “U.S.” means the United States of America, including its
territories, commonwealths and possessions.

(b) Terms Defined Elsewhere. Capitalized terms not defined in Section 1.1(a)
shall have the meanings specified elsewhere in the text of this Agreement. Those
terms include the following:

 

Term

  

Section

Agreement    Opening paragraph

 

5



--------------------------------------------------------------------------------

Term

  

Section

Additional Order    3.4 Annual Exclusivity Payments    4.1 Canada Agreement   
Recitals Cancellation Notice    12.1 Claim    8.1(c) Commercialization License
   8.3 Confidential Information    7.1(a)

*******

   10.1

*******

   2.6(b)

*******

   2.6(a) Development Agreement    Recitals Distribute    2.1 Distribution
Rights Payment    4.1 DRP Meeting    6.2 Effective Date    Opening paragraph
Existing Agreement Implants    2.2 Existing Distribution Agreement    2.2 Firm
Order    3.6 Forecasted Firm Order    3.2

*******

   3.9(e) Initial Term    12.1 International Agreement    Recitals Material
Adverse Market Change    4.6

*******

   3.9(e)(i) Minimum Requirements    3.9 Non-Solicitation Period    13.3
Professional Liability Claim    11.1(a) QA/RA Agreement    4.3 Refunds    4.1(d)

*******

   2.3 Rolling Forecast    3.1 RTI    Opening paragraph RTI New Implant   
2.8(a) RTI Notice    2.7(b)

*******

   10.2 Supply Shortfall Period    2.4(b) Term    12.1 Transition Services
Agreement    3.5 U.S. Agreement    Recitals Xenograft Agreement    Recitals
Zimmer    Opening paragraph Zimmer New Implant    2.7(a) Zimmer Notice    2.8(b)

 

6



--------------------------------------------------------------------------------

 

1.2. Rules of Construction.

(a) Elements of this Agreement. When a reference is made in this Agreement to a
Recital, an Article, a Section, or an Exhibit, such reference is to a Recital,
Article or Section of, or an Exhibit to, this Agreement, unless otherwise
indicated.

(b) Meaning of “Include” and Variations Thereof. Whenever the words “include,”
“included,” “includes” or “including” are used in this Agreement, they shall be
understood to be followed by the words “without limitation.”

(c) Use of Pronouns. Pronouns, including “he,” “she” and “it,” when used in
reference to any Person, shall be deemed applicable to entities or individuals,
male or female, as appropriate in any given case.

(d) Headings. Article, Section and other headings contained in this Agreement
are for reference purposes only and are not intended to describe, interpret,
define or limit the scope, extent or intent of any provision of this Agreement.

(e) Variation on Terms. Standard variations on defined terms (such as the plural
form of a term defined in the singular form, and the past tense of a term
defined in the present tense) shall be deemed to have meanings that correlate to
the meanings of the defined terms.

(f) Currency. The symbol “$” means United States dollars.

ARTICLE II

DISTRIBUTION OF THE IMPLANTS

2.1. Distribution Rights. RTI hereby grants to Zimmer and its Affiliates, and
Zimmer hereby accepts, the exclusive right to promote, market, transfer and
distribute and/or sell (collectively, “Distribute” or “Distribution”) the
Implants throughout the Territory for all uses and applications in the Field.
Zimmer shall have the right to appoint its Marketing Partners to participate in
the Distribution of the Implants in the Territory. Subject to Section 2.2 below,
RTI shall not (i) directly or indirectly, Distribute, or permit Distribution of,
any allograft or xenograft implants anywhere in the Territory for any uses or
applications in the Field, either on its own behalf or through any Affiliate or
Third Party or (ii) license any of its proprietary tissue processing technology
to any Third Party for use with allograft or xenograft implants for applications
in the Field. Except as provided for in Section 2.2, in the event RTI learns
that one of its Marketing Partners is Distributing any RTI Manufactured
allograft or xenograft implants anywhere in the Territory for any uses or
applications in the Field, RTI will take prompt action, including any necessary
legal or equitable relief, to force such Third Party to cease such activity.

2.2. Existing Distribution Agreement. Zimmer acknowledges that RTI currently
processes certain implants (including bone paste products containing a gelatin
carrier and an osteoconductive and/or osteoinductive substance) described and
listed in Exhibit C (the “Existing Agreement Implants”) for distribution by and
through Exactech in the Field pursuant to the terms and conditions of an
existing agreement between RTI and Exactech (the “Existing Distribution
Agreement”). The Parties acknowledge and agree that such activity, limited to
the

 

7



--------------------------------------------------------------------------------

Existing Agreement Implants, shall not be a violation of this Agreement by RTI;
provided that RTI shall not, directly or indirectly, permit any Third Party
other than Exactech and Exactech’s marketing partners (as authorized by the
Existing Distribution Agreement) to Distribute the Existing Agreement Implants
anywhere in the Territory for any uses or applications in the Field, ********.

2.3. Marketing and Distribution Activities. Zimmer shall have sole control and
authority over its marketing activities for the Implants. Zimmer’s marketing and
distribution efforts may include development of collateral marketing materials,
surgical training, attendance at professional tradeshows, and pre-clinical and
clinical studies, at Zimmer’s cost. Zimmer shall provide RTI with a reasonable
opportunity to review and approve all marketing and collateral materials
relating to the Implants solely for purposes of compliance with Regulatory Laws
and to ensure the accurate description of RTI’s Manufacturing processes, which
approval shall not be unreasonably withheld or delayed. Zimmer shall have sole
discretion to establish the transfer fee terms and other terms and conditions in
connection with the Distribution of the Implants to Zimmer’s customers. *******

2.4. Sole Source Provider.

(a) RTI shall be Zimmer’s sole source provider for allograft-based tissue
implants (i) comprised of the same material, (ii) having the same application,
and (iii) *******, provided RTI has the capability or capacity to meet Zimmer’s
demand, failing which the provision of Section 2.4(b) shall apply. The Parties
agree that RTI’s sole source provider designation shall in no way limit or
modify RTI’s obligation under this Agreement to fulfill in a timely manner all
Firm Orders for Implants submitted by Zimmer in accordance with Section 3.2 and
subject to Section 3.3. For clarification purposes, the Parties further agree
that the sole source provider designation shall not apply to (i) any
(w) synthetic products and (x) xenograft products (other than those which are
Implants), that are currently Distributed by Zimmer, and any improvements to
these products, (ii) any synthetic or collagen based products that are intended
to complement or expand Zimmer’s existing portfolio of products and do not
compete directly with any Implant, (iii) any allograft or xenograft paste
products, and (iv) any product Distributed by Zimmer currently or during the
Term of this Agreement in the Field that is (y) currently Distributed by an
Affiliate of Zimmer and any improvements to these products, or (z) intended to
complement or expand the existing portfolio of products of an Affiliate of
Zimmer.

(b) In the event of a Supply Shortfall with respect to a category of Implants,
Zimmer shall have the right to utilize Third Party suppliers for the purpose of
filling its shortfall with respect to such category of Implants until such time
as RTI has established, to RTI’s satisfaction and Zimmer’s satisfaction, which
shall not be unreasonably withheld, RTI’s ability to meet and maintain for the
foreseeable future, capacity sufficient to meet Zimmer’s demand for such
category of Implants, but in no event less than one year (the “Supply Shortfall
Period”). In addition, Zimmer shall have a reasonable period of no less than
twelve (12) months following the Supply Shortfall Period during which to wind
down its supply arrangement with any Third Party supplier utilized during the
Supply Shortfall Period. Zimmer’s exercise of its rights under this Section
during the Supply Shortfall Period will not reduce or eliminate RTI’s
obligations to Zimmer with respect to, or the resulting consequences of, an
Impeding Event in accordance with Sections 3.9 and 4.1 of this Agreement.

 

8



--------------------------------------------------------------------------------

 

(c) On or after January 1, 2016, nothing in this Agreement shall prohibit or
limit Zimmer from developing internally or by or through a Third Party,
substantially similar implants to those in Exhibit A for purposes of Zimmer’s
continuity of supply upon expiration or termination of this Agreement.

2.5. Branding. The Implants shall be branded as directed by Zimmer. Zimmer shall
have sole responsibility for obtaining legal protection of Zimmer private label
brand names, which shall be proprietary to Zimmer. RTI shall cooperate as
reasonably requested by Zimmer to obtain approval of such brand names as may be
required by Regulatory Laws (in RTI’s and/or Zimmer’s name, as determined by
Zimmer). Packaging materials will utilize designs suited to RTI’s production
capabilities and RTI shall maintain records of packaging specifications. Within
the physical limitations imposed by the previous sentence, packaging graphics
and labeling for the Implants will be adapted by RTI as instructed by Zimmer to
meet Zimmer’s branding standards.

2.6. RTI Support of Marketing Effort.

(a) U.S. and Canada. In the U.S. and Canada, ********. All educational events
and trade shows shall be conducted in accordance with Applicable Laws and
AdvaMed guidelines. *******

(b) Europe, Middle East and Africa (EMEA). In EMEA, *******. All educational
events and trade shows shall be conducted in accordance with Applicable Laws.
*******

(c) Expenses. RTI and its Affiliate(s) shall be responsible for their own costs
and expenses incurred in connection with the marketing and distribution support
activities described in this Section; provided that, Zimmer will reimburse RTI
for the reasonable lodging, meals and transportation expenses of RTI’s or RTI’s
Affiliate(s)’ personnel that are necessarily incurred for travel requested by
Zimmer in accordance with Zimmer’s travel policies. RTI will provide Zimmer with
all documentation in support of such travel expenses as Zimmer may reasonably
require. Notwithstanding the foregoing, the Parties agree that Zimmer will not
be obligated to reimburse RTI’s travel expenses relating to regular business
reviews or meetings required in the normal course of business in managing the
Zimmer relationship.

(d) Samples. RTI shall provide Zimmer and its Affiliates and Marketing Partners
with sterile and non-sterile Implant samples (with the mix of Implants
determined by Zimmer) for education and for demonstration purposes at trade
shows, promotional activities, training classes and similar uses *******

(e) Implants for Research. On an annual basis, the Parties shall discuss and
agree upon an annual needs assessment for research projects relating to the
Implants and/or new implants or indications. RTI shall provide Implants to
Zimmer for research purposes for a fee to be negotiated by the Parties on a per
research project basis.

 

9



--------------------------------------------------------------------------------

 

2.7. RTI’s Right of First Negotiation.

(a) Scope. RTI shall have the right of first negotiation, on the terms set forth
in this Section, if Zimmer seeks to develop and/or distribute any new allograft
or xenograft implant for use within the Field (a “Zimmer New Implant”).
Notwithstanding the foregoing, the Parties acknowledge and agree that the term
“Zimmer New Implant” specifically excludes, and RTI’s right of first negotiation
under this Section shall not apply to, (i) any (w) synthetic products and
(x) xenograft products (other than those which are Implants), that are currently
Distributed by Zimmer, and any improvements to these products, (ii) any
synthetic or collagen based products that are intended to complement or expand
Zimmer’s existing portfolio of products and do not compete directly with any
Implant, (iii) any allograft or xenograft paste products, and (iv) any product
Distributed by Zimmer currently or during the Term of this Agreement in the
Field that is (y) currently Distributed by an Affiliate of Zimmer and any
improvements to these products, or (z) intended to complement or expand the
existing portfolio of products of an Affiliate of Zimmer.

(b) Disclosure to RTI. Prior to seeking development or supply of the Zimmer New
Implant from any Third Party, Zimmer shall give RTI written notice of such
Zimmer New Implant request (“RTI Notice”).

(c) Response and Negotiations. Within ninety (90) days after it receives the RTI
Notice, RTI shall notify Zimmer in writing whether it is interested in pursuing
a development and/or supply arrangement with Zimmer for the Zimmer New Implant.
If RTI desires to develop and/or supply the Zimmer New Implant, the Parties
shall begin good faith negotiations on the terms of the development and/or
supply arrangement. During the negotiations, Zimmer will continue to provide RTI
with any relevant information regarding the Zimmer New Implant that RTI
reasonably requests, so long as disclosure will not cause Zimmer to breach any
confidentiality obligations and Zimmer has or can acquire the requested
information without unreasonable effort or expense.

(d) Termination of Right. If RTI notifies Zimmer that it is not interested in
pursuing a development and/or supply arrangement for the Zimmer New Implant, or
if Zimmer and RTI have not agreed upon terms within ninety (90) days after
Zimmer receives RTI’s written response to the RTI Notice, and if throughout that
period Zimmer shall have negotiated and responded to information requests in
good faith, then RTI’s right of first negotiation shall be terminated and Zimmer
shall be free to reach an agreement with a Third Party; provided that the terms
and conditions agreed upon with the Third Party are not equivalent or more
favorable to the Third Party than the last written offer exchanged in the
negotiations between Zimmer and RTI.

 

10



--------------------------------------------------------------------------------

 

2.8. Zimmer’s Right of First Negotiation.

(a) Scope. Zimmer shall have the right of first negotiation, on the terms set
forth in this Section, for any new allograft or xenograft implants developed by
RTI (excluding any Existing Agreement Implants covered under Section 2.2) with
applications in the Field (“RTI New Implant”).

(b) Disclosure to Zimmer. Subject to Section 2.2 of this Agreement, prior to
offering the RTI New Implant for distribution by or through any Third Party, RTI
shall first notify Zimmer by written notice (“Zimmer Notice”).

(c) Response and Negotiations. Within ninety (90) days after it receives the
Zimmer Notice, Zimmer shall notify RTI in writing whether it is interested in
pursuing an distribution arrangement with RTI for the RTI New Implant. If Zimmer
desires to Distribute the RTI New Implant, the Parties shall begin good faith
negotiations on the terms of the distribution arrangement. During the
negotiations, RTI will continue to provide Zimmer with any relevant information
that Zimmer reasonably requests, so long as disclosure will not cause RTI to
breach any confidentiality obligations and RTI has or can acquire the requested
information without unreasonable effort or expense.

(d) Termination of Right. If Zimmer notifies RTI that it is not interested in
pursuing a distribution arrangement for the RTI New Implant, or if Zimmer and
RTI have not agreed upon terms within ninety (90) days after RTI’s receipt of
Zimmer’s response to the Zimmer Notice, and if throughout that period RTI shall
have negotiated and responded to information requests in good faith, then
Zimmer’s right of first negotiation shall be terminated and RTI shall be free to
reach an agreement with a Third Party; provided that the terms and conditions
agreed upon with the Third Party are not equivalent or more favorable to the
Third Party than the last written offer exchanged in the negotiations between
Zimmer and RTI.

ARTICLE III

TISSUE TRANSFER ORDERS

3.1. Forecasts and Distribution Summaries. Zimmer shall use commercially
reasonable efforts to provide to RTI rolling forecasts, broken down by Implant
code, of the anticipated quantities of the Implants that Zimmer expects to order
(the “Rolling Forecast”). The Rolling Forecasts will be updated monthly on or
before the fifth (5th) Business Day of each month and will show anticipated
monthly orders for a period of at least twelve (12) consecutive calendar months,
with the first month of each Rolling Forecast being the first full calendar
month subsequent to the date on which the then current Rolling Forecast is due,
e.g. a Rolling Forecast due by February 5 shall begin with the month of March.
The Rolling Forecasts will be non-binding and for planning purposes only. In
addition, Zimmer will provide RTI with a monthly summary of the number of
Implants distributed by Zimmer and its Affiliates and Marketing Partners in the
prior month.

3.2. Firm Orders. On or before the fifth (5th) Business Day of each month,
Zimmer shall place binding firm tissue transfer orders with RTI for the Implants
covering ****** of Zimmer’s Rolling Forecast, with requested delivery dates no
less than the lead time set forth on

 

11



--------------------------------------------------------------------------------

Exhibit A for the applicable Implants (each, a “Forecasted Firm Order”). In the
event there is a discrepancy between the submitted Rolling Forecast and the
Forecasted Firm Order for the ****** of the Rolling Forecast, the Forecasted
Firm Order will supersede the Rolling Forecast. Orders for months contained in a
Forecasted Firm Order that roll over into the following month’s Forecasted Firm
Order will not change . RTI shall accept all Forecasted Firm Orders placed by
Zimmer and provide a written confirmation of its acceptance within five (5)
Business Days after receipt of the Forecasted Firm Order. If any Firm Order (as
defined below) or confirmation conflicts with any term in this Agreement, the
term in this Agreement shall govern and control.

3.3. Fulfillment of Orders. RTI shall fulfill in a timely manner all Forecasted
Firm Orders for the Implants submitted by Zimmer in accordance with Section 3.2.
RTI shall deliver the Implants to Zimmer no later than the delivery date set
forth in the applicable Forecasted Firm Order except to the extent that the
aggregate number of Implants ordered for any given month exceeds ******* of the
amount of the last Rolling Forecast for such month prior to the submission of
the Forecasted Firm Order for such month, in which case RTI shall deliver the
portion of the Forecasted Firm Order that does not exceed ******* of the amount
of the last such Rolling Forecast no later than the requested delivery date and
will use commercially reasonable efforts to deliver the excess Implants to
Zimmer on the requested delivery date or as soon as commercially practicable
thereafter. In the event that RTI is not able to timely deliver an entire
Forecasted Firm Order, RTI will deliver as much of the Forecasted Firm Order as
possible and provide immediate written notice to Zimmer of the anticipated
supply shortfall by Implant, which notice will specify the cause for the delay
and estimated delivery date for the remaining Implants.

3.4. Additional Orders. In addition to Forecasted Firm Orders, Zimmer may submit
additional orders for Implants (each, an “Additional Order”). RTI agrees to
respond in writing to each Additional Order within ten (10) Business Days of
receipt, specifying the volumes accepted for production and the estimated
date(s) by which said Implants could be delivered. Zimmer will respond to RTI
within five (5) Business Days indicating the types and amount of Implants
confirmed for production and delivery. Subject to the availability of tissue,
RTI agrees to utilize commercially reasonable efforts to accept the Additional
Order(s) and to timely fulfill all Additional Orders accepted by RTI within the
agreed upon delivery date(s). If RTI becomes aware that it will be unable to
ship any Implant in response to an Additional Order, RTI will notify Zimmer in
writing within five (5) Business Days after becoming aware of such fact, which
notice will specify the cause for the delay or failure to ship and the new
delivery date.

3.5. Initial Stocking Order. On the Effective Date, Zimmer will submit to RTI a
binding initial stocking order for Implants ******* and the quantity and mix of
Implants to be determined by Zimmer. The Parties agree that the initial stocking
order will be shipped and invoiced in partial shipments in accordance with the
requirements of this Section 3.5. Unless approved by RTI ******* and shipment of
the full initial stocking order will be completed within six (6) months of the
Effective Date. With respect to the initial stocking order, Zimmer will not be
required to receive and be invoiced for more than ******* of Implants in any
calendar month and will not be required to take delivery and be invoiced for the
full order over less than three (3) consecutive calendar months. Implants
ordered in accordance with this Section 3.5 shall not be counted toward the
Minimum Requirements of Section 3.9. Contemporaneously with the execution of
this Agreement, the Parties will execute an agreement addressing additional
detailed procedures with respect to the transition of the fulfillment of orders
for Implants (the “Transition Services Agreement”) in substantially the form
attached to this Agreement as Exhibit D.

 

12



--------------------------------------------------------------------------------

 

3.6. Orders by Zimmer Affiliates and Subsidiaries. Notwithstanding any provision
to the contrary in this Agreement, the Parties agree that any Affiliate of
Zimmer that is appropriately approved or licensed to distribute the Implants as
required by Applicable Laws (including but not limited to Zimmer (Memphis),
Zimmer Dental Corp. (Canada), Zimmer Dental GmbH (Germany)) may place Forecasted
Firm Orders and/or Additional Orders (collectively, Forecasted Firm Orders and
Additional Orders are referred to in this Agreement as “Firm Orders”) directly
with RTI under the terms and conditions of this Agreement, and RTI agrees to
ship and invoice such Firm Orders directly to the Zimmer Affiliate placing the
Firm Order in accordance with the terms and conditions of this Agreement.
Inherent with the placing of Firm Orders in accordance with this Section 3.6
shall be the obligation of the Zimmer Affiliate(s) to adhere to the Rolling
Forecast requirements of Section 3.1. Zimmer hereby guarantees (i) payment to
RTI of invoices for such Firm Orders, and (ii) the Zimmer Affiliate(s)’
adherence to any other applicable provision of this Agreement as necessary to
carry out the scope and intent of this Agreement.

3.7. Shipping. RTI shall package, label, store and ship the Implants in
compliance with Applicable Laws (including cGTPs), all applicable Specifications
and in accordance with good commercial and industry practice. RTI shall package
the Implants suitably for export and appropriately to prevent damage during
shipment. The packing slip/delivery note shall state the implant number, Firm
Order number and delivery quantity. The Implants shall be shipped F.O.B. RTI’s
facilities in either Neunkirchen, Germany or Alachua, Florida. At Zimmer’s
expense, RTI shall ship the Implants to the Point of Destination designated by
Zimmer in the applicable Firm Order. Zimmer shall bear risk of loss during
transport and shall be responsible for the costs of freight and insurance to the
Point of Destination, unless RTI is unable to fulfill an entire Firm Order in
one shipment or RTI makes multiple shipments for a single Firm Order for any
other reason (unless requested by Zimmer or if the order is greater than the
******* of the amount of the most recent Rolling Forecast), in which case RTI
shall bear the shipping costs and expenses for the additional shipments. All
shipments shall be made by such carrier(s) as are designated in writing by
Zimmer.

3.8. Nonconforming Implants. Zimmer, its Marketing Partners and/or the End Users
of the Implants, shall have a reasonable right of inspection to verify that the
Implants conform to the applicable Firm Order and the terms of this Agreement.
Within fifteen (15) days of initial receipt of a Firm Order, Zimmer, its
Marketing Partners and/or the End Users of the Implants, whichever first
receives the Implants from RTI, shall inform RTI of any claim that a shipment
contains a shortage of the Implants or that a shipment fails to conform to the
applicable Firm Order. If such notice is not provided to RTI within the
prescribed time frame, Zimmer shall be deemed to have accepted the shipment of
the Implants for the limited purposes of confirming that the shipment is
complete and conforming to the number and type of Implant specified in the Firm
Order. With respect to a defect in an Implant that is detected by Zimmer, its
Marketing Partners and/or the End Users of the Implants, Zimmer will notify RTI
of its warranty claim pursuant to Section 5.8 of this Agreement. RTI shall bear
all costs of return (including freight and insurance) for defective and
non-conforming Implants and shall either replace the defective or nonconforming
Implant without charge (including payment of freight and insurance for delivery

 

13



--------------------------------------------------------------------------------

of the replacement Implant) or, alternatively, provide a refund or credit to
Zimmer for the entire amount paid (including tax, freight and insurance) in
connection with the defective or nonconforming Implant. Nothing in this Section,
including the exercise of rights hereunder, shall be construed as a waiver of
Zimmer’s indemnification rights, its warranty rights or any other common law or
statutory remedies.

3.9. Minimum Order Volume. The exclusive Distribution rights for the Implants
granted under this Agreement shall become non-exclusive at the option of RTI in
the event that Zimmer fails to submit, during the calendar years set forth
below, Firm Orders for the Implants with aggregate Fees in the minimum amounts
set forth in the following schedule (“Minimum Requirements”):

 

Calendar Year

  

Minimum Aggregate Fees

2011    ******** 2012    ******** 2013    ******** 2014    ******** 2015   
******** 2016    ******** 2017    ******** 2018    ******** 2019    ********
2020    ********

(a) Notice and Opportunity to Cure. In order to exercise its rights pursuant to
this Section, RTI must notify Zimmer in writing of any failure to meet the
foregoing Minimum Requirements within thirty (30) days of the end of the
particular calendar year deadline noted above for the achievement of stated
Minimum Requirements. Zimmer shall be entitled to an opportunity to cure such
failure and retain its exclusive Distribution rights by delivering to RTI,
within thirty (30) days of its receipt of RTI’s notice, (a) one or more
Additional Order(s) with aggregate Fees sufficient to satisfy the shortfall in
the applicable Minimum Requirements, or (b) a cash payment equal to *******. Any
Additional Order(s) submitted by Zimmer pursuant to (a) above to satisfy the
shortfall in Minimum Requirements will be applied to the previous calendar year
period (the shortfall period) and not the calendar year in which it is submitted
for purposes of determining Zimmer’s compliance with the Minimum Requirements.

 

14



--------------------------------------------------------------------------------

 

(b) Loss of Exclusivity. In the event that Zimmer does not timely cure any
failure to achieve the applicable Minimum Requirements for a calendar year after
notice is given by RTI in accordance with the time periods required in this
Section, then RTI will have the option to convert Zimmer’s exclusive
Distribution rights for the Implants to non-exclusive Distribution rights for
the remainder of the Term by notifying Zimmer in writing of its election to do
so within thirty (30) days after the expiration of the applicable cure period.
The conversion to non-exclusive will be immediately effective upon expiration of
the thirty (30) day notice period. For clarification purposes, RTI’s exclusive
remedy for Zimmer’s failure to meet the Minimum Requirements in this Section is
to render the Distribution rights non-exclusive.

(c) Carry-forward of Excess Fees. In the event that the aggregate Fees for
Zimmer’s Firm Orders during any calendar year exceed the applicable Minimum
Requirement for such calendar year by more than *******, Zimmer shall have the
right to carry forward and apply the excess Fees to the immediately subsequent
calendar year for purposes of determining Zimmer’s compliance with the Minimum
Requirements for the subsequent calendar year. Excess Fees in one calendar year
shall not carry over to any additional subsequent periods beyond the immediately
subsequent calendar year.

(d) Exchange Rates. In the case of Fees paid in Euros for EMEA Implant
transfers, the rate of exchange to be used in computing achievement of the
Minimum Requirement shall be calculated quarterly at the end of each calendar
quarter based on the average of the daily exchange rates published by the
European Central Bank during the applicable calendar quarter.

(e)********

ARTICLE IV

PAYMENTS AND FEES

4.1. Payments. In partial consideration for the Distribution rights granted to
Zimmer under this Agreement, Zimmer shall make the following payments to RTI:
(i) a payment of thirteen million dollars ($13,000,000) for Distribution rights
during the Term payable within ten (10) Business Days after the Effective Date
of this Agreement (the “Distribution Rights Payment”) and (ii) annual
exclusivity maintenance payments set out in the table below (“Annual Exclusivity
Payments”).

 

Calendar Year

  

Annual Exclusivity Payment

2011    $4,000,000 2012    ******* 2013    ******* 2014    ******* 2015   
*******

 

15



--------------------------------------------------------------------------------

Calendar Year

  

Annual Exclusivity Payment

2016    ******* 2017    ******* 2018    ******* 2019    ******* 2020    *******

(a) Annual Exclusivity Payments are payable within ten (10) Business Days
following January 1 of each calendar year during the Term, beginning in 2011,
for so long as Zimmer maintains the exclusive Distribution rights for Implants
granted by RTI under this Agreement; provided that (i) any Annual Exclusivity
Payment that falls due during an Impeding Event shall not be payable until the
Impeding Event has been successfully cured or favorably resolved by RTI to the
reasonable satisfaction of Zimmer and the applicable refund has been determined
and paid in accordance with this Section 4.1, and (ii) any Annual Exclusivity
Payment that falls due after Zimmer has failed to meet the Minimum Requirements
shall not be payable until such failure has been cured by Zimmer. In the event
that Zimmer fails to meet the Minimum Requirements and fails to cure the
shortfall in accordance with the cure procedures outlined in this Agreement and,
as a result, RTI converts Zimmer’s exclusive Distributions rights under this
Agreement to non-exclusive rights, then (x) any Annual Exclusivity Payment made
by Zimmer for the then current calendar year, i.e. the calendar year immediately
subsequent to the calendar year in which Zimmer failed to meet the Minimum
Requirements, shall be refunded to Zimmer, (y) Zimmer will have no further
obligation to pay the Annual Exclusivity Payments to RTI, and (z) Zimmer’s
obligation to use RTI as its sole source provider pursuant to Section 2.3 shall
terminate.

(b) Upon the occurrence of an Impeding Event with a duration that is greater
than twenty (20) Business Days during the Term of this Agreement, and without
limiting the indemnification provisions of this Agreement, Zimmer shall be
entitled to a prorated refund of the Distribution Rights Payment and the current
year Annual Exclusivity Payment received by RTI prior to the Impeding Event in
an amount equal to the sum of (i) the total amount of the Distribution Rights
Payment multiplied by a fraction, the numerator of which is the number of
Business Days from the occurrence of the Impeding Event to the date that it is
successfully cured or favorably resolved by RTI to the reasonable satisfaction
of Zimmer and the denominator of which is 2500, and (ii) the current year Annual
Exclusivity Payment received by RTI prior to the Impeding Event multiplied by a
fraction, the numerator of which is the number of Business Days from the
occurrence of the Impeding Event to the date that it is successfully cured or
favorably resolved by RTI to the commercially reasonable satisfaction of Zimmer
and the denominator of which is 250.

(c) Notwithstanding the foregoing, and without limiting the indemnification
provisions of this Agreement, if the duration of the Impeding Event is greater
than sixty (60)

 

16



--------------------------------------------------------------------------------

Business Days and the Impeding Event is successfully cured or favorably resolved
by RTI to the commercially reasonable satisfaction of Zimmer within a
commercially reasonable time, not to exceed six (6) months unless otherwise
agreed by the Parties, in lieu of the prorated refund of the Distribution Rights
Payment and the current year Annual Exclusivity Payment as set forth above, the
Parties agree to negotiate in good faith to calculate a more significant refund
that would take into account the material impact of the Impeding Event on future
Distribution of the Implants by Zimmer and the significantly reduced value of
the remaining business to Zimmer under the Distribution rights for the remainder
of the Term of this Agreement, which refund shall be no less than three
(3) times the amounts that would be calculated using the prorated refund formula
in this Section.

(d) Notwithstanding the foregoing, and without limiting the indemnification
provisions of this Agreement, in the event that RTI is unable to successfully
cure or favorably resolve an Impeding Event to the commercially reasonable
satisfaction of Zimmer within a commercially reasonable time, not to exceed
twelve (12) months unless otherwise agreed by the Parties, failing which Zimmer
shall be entitled to: (i) a refund of the full current year Annual Exclusivity
Payment received by RTI prior to the Impeding Event, (ii) a refund of a prorated
portion of the Distribution Rights Payments calculated based upon the occurrence
date of the Impeding Event through the end of the Term (the refunds of (i) and
(ii) being collectively referred to as the “Refunds”) , and (iii) Zimmer will
have no further obligation to make Annual Exclusivity Payments under this
Section for the remainder of the Term of this Agreement. Upon Zimmer’s receipt
of the Refunds from RTI pursuant to this Section, Zimmer’s exclusive
Distribution Rights for the Implants shall become non-exclusive. Notwithstanding
the foregoing, Zimmer may elect to maintain its exclusive Distribution rights
for the remainder of the Term of this Agreement, in which event Zimmer will
continue to pay Annual Exclusivity Payments; provided that the Parties will
negotiate in good faith to establish revised lower Annual Exclusivity Payments
for the remainder of the Term of this Agreement, which revised Annual
Exclusivity Payments shall be no greater than eighty percent (80%) of the
amounts that would be payable for the applicable remaining calendar years as set
forth in subsection (a) above.

(e) RTI shall make any refund payment due to Zimmer under subsection (b) or
(c) above in cash or immediately available funds within ninety (90) days after
resolution of the Impeding Event. Any refund payment due to Zimmer under
subsection (d) above shall be paid by RTI in cash or immediately available funds
within fifteen (15) months after the occurrence of the Impeding Event.

(f) When reasonably requested by RTI, Zimmer agrees to cooperate with RTI in
connection with RTI’s efforts to cure any Impeding Event. Any expenses to be
incurred by Zimmer for such cooperation outside of the ordinary course of its
performance under this Agreement will be estimated by Zimmer and submitted to
RTI for pre-approval prior to Zimmer incurring any such expense. Approved
expenses will be payable to Zimmer by RTI within thirty (30) days after Zimmer
submits documentation of the expenses to RTI for reimbursement.

4.2. Fees for Implants.

(a) The initial Fees for Implants ordered by Zimmer under this Agreement are
specified in Exhibit A and those Fees shall be firm through December 31, 2011.

 

17



--------------------------------------------------------------------------------

 

(b) For the 2012 calendar year and each calendar year thereafter, ********

(c) If the Parties are unable to agree on the Fees before the commencement of
any calendar year, then the Fees for such calendar year shall be equal to the
Fees for the previous calendar year increased by *******.

(d) Zimmer shall have the right to review and audit RTI’s documentation and
records ******** upon thirty (30) days advanced written notice to RTI and at
Zimmer’s expense.

4.3. ********

4.4. Taxes. Zimmer shall pay, in addition to the Fees, any tax imposed on the
transfer and/or distribution of the Implants from RTI to Zimmer.

4.5. Payment Terms. Zimmer shall pay RTI for undisputed Fees invoiced for
Implants within thirty (30) days after Zimmer’s receipt of the applicable RTI
invoice. *******

4.6. Material Adverse Market Change. For purposes of this Section, the Parties
agree that a “Material Adverse Market Change” means a change in the End User
market for Implants in the Field that is continuing for more than twelve
(12) consecutive months during the Term and materially and adversely affects
Zimmer such that the total value of Implants transferred to End Users in the
Field by Zimmer decreases year over year by at least ******* because of any
combination of End User transfer fees and quantity of Implants transferred;
provided that such decrease in total value of Implants is driven by market
forces and not by Zimmer’s failure to perform its obligations under the
Agreement in a commercially reasonable manner consistent with past practices.
Upon the occurrence of a Material Adverse Market Change, Zimmer will notify RTI
in writing that it wishes to renegotiate certain terms related to the Annual
Exclusivity Payments and the Minimum Requirements. For a period of sixty
(60) days, the Parties shall negotiate in good faith to determine adjusted
Annual Exclusivity Payments and Minimum Requirements for the remainder of the
Term taking such Material Adverse Market Change into consideration. If the
Parties cannot reach agreement within sixty (60) days, Zimmer may, at its
discretion, convert its exclusive Distribution rights under this Agreement to
non-exclusive Distribution rights by providing written notice of such election
to RTI. If Zimmer elects to convert its Distribution rights under this Agreement
to non-exclusive Distribution rights, then within thirty (30) days of its
election, Zimmer shall pay to RTI an amount equal to the Annual Exclusivity
Payment for calendar year immediately subsequent to the year of Zimmer’s
election, and Zimmer shall have no further obligation to maintain the Minimum
Requirements, to pay the Annual Exclusivity Payments or to utilize RTI as its
sole source provider pursuant to Section 2.4.

ARTICLE V

PROCESSING AND SUPPLY

5.1. Capacity. RTI shall maintain sufficient processing capacity (including
appropriate processing, storage and distribution facilities and qualified
personnel) to meet Zimmer’s forecasted demand for the Implants.

5.2. Inventory. *******

 

18



--------------------------------------------------------------------------------

 

5.3. ********

5.4. Processing. RTI will recover, screen, Manufacture and release all Implants
in accordance with the Specifications and with all Applicable Laws. RTI shall
maintain throughout the Term and for the specified shelf life of the Implant (or
for such longer period as may be required by Applicable Laws) accurate and
complete records relating to its procurement, screening, Manufacture and release
of the Implants, including all records required under Applicable Laws and
Applicable Industry Standards. RTI shall allow Zimmer reasonable access to such
records upon request.

5.5. Implant Modifications. RTI will notify Zimmer in writing in advance of any
Specification changes with respect to the Implants. Any material change in any
Specification for the Implants or in RTI’s tissue processing procedures or
quality controls which might affect commercial claims or collateral or
professional liability claims shall require the prior written consent of Zimmer,
which consent will not be unreasonably delayed or withheld.

5.6. Subcontracting. RTI will be responsible in all respects for Manufacturing
and supplying the Implants under this Agreement. RTI will not engage
subcontractors to Manufacture the Implants in any respect, without Zimmer’s
prior written consent, which consent will not be unreasonably withheld. RTI
shall comply with all Applicable Laws related to suppliers, subcontractors and
vendors, and RTI shall require that all of its suppliers, subcontractors and
vendors providing services or products in relation to the Implants are in
compliance with all Applicable Laws with regard to such services and products.
Notwithstanding Zimmer’s consent to RTI’s use of any subcontracting
arrangements, RTI shall remain primarily responsible for performance of its
obligations hereunder, including obligations relating to Implant quality
assurance, compliance with Applicable Laws and confidential information,
regardless of whether any of RTI’s obligations are undertaken by a
subcontractor.

5.7. Implant Shelf-Life. RTI covenants that all Implants delivered to Zimmer
under this Agreement shall have a remaining shelf-life, as measured from the
date of receipt by Zimmer, of at least the minimum shelf life for the applicable
Implant set forth on Exhibit A.

5.8. Implant Warranty. RTI warrants to Zimmer, its Marketing Partners and the
End Users that the Implants, when delivered in accordance with the applicable
Firm Order, will (i) conform to the applicable Specifications, (ii) have been
recovered, screened, Manufactured and released in compliance with Applicable
Laws (including cGTPs) and Applicable Industry Standards and (iii) be free of
defects in design, Manufacture, fabrication, workmanship, labeling (including
Label warnings) and Package Inserts / IFU. The foregoing warranties shall be in
effect with respect to each Implant for the labeled shelf life of the Implant.
RTI further warrants to Zimmer that the Implants, when delivered, shall be free
and clear of any liens, security interests or encumbrances of any nature
whatsoever. RTI DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

19



--------------------------------------------------------------------------------

 

ARTICLE VI

REGULATORY MATTERS

6.1. Compliance with Applicable Laws and Industry Standards. Each Party shall
comply in all material respects with all Applicable Laws and Applicable Industry
Standards that pertain to its activities under this Agreement and, except as
otherwise provided for herein, shall bear the entire cost and expense of such
compliance. For avoidance of doubt, and without limiting the generality of the
foregoing, each Party shall be responsible for costs and expenses incurred by
such Party in order to maintain quality systems and applicable certifications in
compliance with United States quality systems regulations, MDD, AATB and ISO
13485.

6.2. Development and Regulatory Planning Meetings. RTI and Zimmer will use
commercially reasonable efforts to meet quarterly to discuss regulatory
strategies and to agree upon Implant development requirements and priorities.
The Parties agree that the fourth quarter meeting in each calendar year will
focus on the plans and expectations for new implants in the following calendar
year, including new registrations and the relative priority of such
registrations, and any new indications or claims for Implants planned for the
following calendar year. The Parties will keep written minutes of each
development and regulatory planning meeting (“DRP Meeting”).

6.3. Marketing Approvals.

(a) RTI represents and warrants to Zimmer that it has applied for and received
Marketing Approval for certain Implants in the countries and jurisdictions
specified in Exhibit E-1 and Exhibit E-2 to this Agreement, and that, to the
knowledge of RTI, such approvals are in good standing. RTI will be responsible
for all costs and expenses relating to the maintenance of Marketing Approvals
specified in Exhibit E-1 and shall have primary responsibility for all
communications, submissions and interactions with Regulatory Authorities for the
purpose of maintaining such approvals. Zimmer will be responsible for all costs
and expenses relating to the maintenance of Marketing Approvals specified in
Exhibit E-2 and shall have primary responsibility for all communications,
submissions and interactions with Regulatory Authorities for the purpose of
maintaining such approvals. RTI agrees to cooperate with Zimmer and provide any
necessary regulatory assistance as reasonably required by Zimmer in connection
with the maintenance of the Marketing Approvals specified on Exhibit E-2 at no
cost to Zimmer and agrees that such assistance shall not be counted toward time
allotted for assistance to Zimmer in Section 6.4(d).

(b) The Parties acknowledge that existing Marketing Approvals may need to be
modified or supplemented in certain countries in order to permit the rebranding
and Distribution of the Implants by Zimmer. Zimmer will be responsible for
obtaining and maintaining such Marketing Approvals for Zimmer to market and
distribute the Implants in the Territory, and for new implants and new
indications for Implants as agreed by the Parties. Zimmer will have primary
responsibility for all communications, submissions and interactions with the
applicable Regulatory Authorities for the purpose of obtaining and maintaining
such modified, supplemented or new Marketing Approvals.

 

20



--------------------------------------------------------------------------------

 

(c) To the extent permitted under Applicable Laws, RTI hereby grants to Zimmer
the fully paid-up right to use any and all regulatory approvals and clearances
related to the Implants in the Territory for applications in the Field owned by
or licensed to RTI and existing as of the Effective Date or obtained during the
Term.

6.4. Regulatory Assistance from RTI.

(a) At the request of Zimmer, RTI will provide assistance in creating regulatory
master files to develop summary technical documents (STEDs), or documents in
similar format for HCT/Ps, for purposes of obtaining and maintaining Marketing
Approvals outside the United States for the distribution of the Implants by
Zimmer. RTI will update such files at least annually, or as otherwise required
by applicable Regulatory Laws and to reflect updates to RTI’s quality system.

(b) If a specific Regulatory Authority requires that the tissue processor (or
the device manufacturer in the case of Implants that are medical devices) obtain
Marketing Approval for the Distribution of the Implants, RTI will use
commercially reasonable efforts to obtain and maintain such Marketing Approval,
at Zimmer’s request and expense. In such event, prior to incurring any costs or
expenses in connection with such Marketing Approval, RTI shall submit to Zimmer
a written budget showing in reasonable detail the anticipated costs and expenses
to be incurred by RTI in connection with obtaining and maintaining such
Marketing Approval and will obtain Zimmer’s written approval of such budget
before beginning any activities related to obtaining the Marketing Approval.
Zimmer will not be required to reimburse RTI for any costs or expenses in excess
of the aggregate budgeted costs and expenses, unless RTI obtains Zimmer’s prior
approval for the excess costs and expenses. Any activity in connection with such
Marketing Approval will be subject to prioritization by RTI within its
regulatory department but will be completed by RTI within a commercially
reasonable timeframe.

(c) RTI will provide ongoing regulatory consulting support to Zimmer consisting
of a monthly conference call to be scheduled as needed by Zimmer and completion
of reasonable follow-up items and issues raised on the monthly call.

(d) ********

6.5. Cooperation. RTI and Zimmer agree to respond to one another regarding
regulatory and quality assurance matters in a timely manner, specifically when
such responses are subject to deadlines of Regulatory Authorities. As part of
the DRP Meeting in the fourth quarter of each calendar year, the Parties will
discuss, prioritize and agree upon a plan for regulatory activity related to new
country registrations, new indications and/or new implant registrations planned
for the following calendar year that may require support from RTI so that the
appropriate resource plans can be developed.

6.6. Quality Assurance / Regulatory Affairs Document. Contemporaneously with the
execution of this Agreement, the Parties will execute an agreement addressing
additional detailed procedures with respect to quality assurance and regulatory
affairs matters relating to the Implants (the “QA/RA Agreement”) in
substantially the form attached to this Agreement as Exhibit F. To the extent
that any term in the QA/RA Agreement conflicts with any term of this Agreement,
this Agreement shall govern and control.

 

21



--------------------------------------------------------------------------------

 

6.7. Tissue Compliance. RTI shall provide tissue to Zimmer under this Agreement
that has been recovered, screened and tested for donor eligibility and released
for distribution, and processed/handled in accordance with all applicable
American Associate of Tissue Banks standards and FDA requirements (including,
but not limited to, 21 C.F.R. Part 1271, Subparts C and D), as revised from time
to time.

6.8. Registrations and Licenses. RTI and Zimmer shall maintain appropriate
federal, state, local and foreign registrations, certifications and licenses as
required by Applicable Laws for their respective duties under this Agreement.

6.9. Actions by Regulatory Authorities. RTI shall be responsible to Regulatory
Authorities throughout the Territory as the manufacturer of the Implants. If
either Party receives notice of an actual or threatened inspection,
investigation, inquiry, import or export ban, implant seizure, enforcement
proceeding or similar action by a Regulatory Authority with respect to any
Implant or a Party’s activities in connection with any Implant, it will notify
the other Party, within forty-eight (48) hours after its receipt of notice, of
the action and will deliver to the other Party, within a further twenty-four
(24) hours, copies of all relevant documents received from the Regulatory
Authority. The Parties shall cooperate in response to the action, including
providing information and documentation as requested by the Regulatory Authority
(with copies of any such information and documentation to be provided to the
other Party). If the action primarily concerns Zimmer’s activities, then Zimmer
shall have primary responsibility to respond to the Regulatory Authority;
otherwise, RTI shall have primary responsibility to respond. In either case,
upon request of the responding Party, the other Party shall provide consulting
advice and assistance with the response.

6.10. Inspections. Zimmer shall have the right, upon reasonable prior notice to
RTI, to inspect and audit RTI’s facilities and operations for the purpose of
verifying RTI’s compliance with its obligations under this Agreement and
satisfying all Zimmer quality system requirements, including the right to
(a) inspect and take samples of the Implants, (b) observe Manufacturing and
related operations, procedures and methods, (c) review documentation and
(d) conduct quality assurance, quality system and regulatory compliance audits.
Audits will be scheduled at mutually convenient times, such scheduling not being
subject to unreasonable delay or hindrance.

6.11. Labeling. RTI shall have sole responsibility for obtaining all necessary
labeling and for negotiating the language of the Labels and Package Inserts/IFU
for the Implants with the Regulatory Authorities in the Territory; however, RTI
shall not agree to specific content after the Effective Date without Zimmer’s
prior approval. Zimmer shall bear the cost of all necessary translations for the
Labels and Package Inserts/IFU. Prior to incurring any such cost, RTI will
submit to Zimmer a written budget showing in reasonable detail the anticipated
costs to be incurred for translations and will obtain Zimmer’s written approval
of such budget before incurring such costs. Zimmer will not be required to
reimburse RTI for any translation costs in excess of the budget unless RTI
obtains Zimmer’s prior approval for the excess costs.

6.12. Third Party Complaints and Reports. The Parties each shall collect and
record Third Party Complaints (and any other events required to be recorded
under Applicable Laws) in

 

22



--------------------------------------------------------------------------------

accordance with Applicable Laws and their standard procedures and policies in
effect from time to time. Each Party shall provide to the other Party reports of
such complaints or events within seventy-two (72) hours after receipt. RTI shall
be responsible for investigating all Third Party Complaints and Adverse Events
and reporting to Zimmer and the End User, as appropriate. RTI shall be
responsible for submitting to the Regulatory Authorities all required reports
and other materials, including annual reports, distribution reports and safety
reports. Each Party shall immediately notify the other Party of any material
information it learns concerning the safety or efficacy of the Implant,
regardless of whether formal reporting to any Regulatory Authority is required.
Zimmer will cooperate with RTI by supplying information and reports as
reasonably requested by RTI to assist RTI’s investigation and submissions.

6.13. Traceability. With respect to the Implants, RTI shall maintain
manufacturing and traceability records, including records by tissue number; and
Zimmer shall maintain storage and distribution records by tissue number, as
required by Applicable Laws and Applicable Industry Standards.

6.14. Field Actions. If the Parties determine to conduct any correction, recall,
removal or other Field Action involving an Implant (whether or not required by a
Regulatory Authority), RTI shall have primary responsibility to carry it out in
accordance with Regulatory Laws and Zimmer shall provide reasonable support in
connection therewith. If it was caused primarily by the negligent (or more
culpable) action (including misstatements) or omission by Zimmer or one of its
Affiliates or Marketing Partners, then Zimmer shall bear the related expense;
otherwise, RTI shall reimburse Zimmer for Zimmer’s reasonable expenses and
either replace the affected Implants free of charge or, at Zimmer’s election,
refund to Zimmer the entire Fee paid for the affected Implants. RTI shall be
responsible for any required reporting to Regulatory Authorities.

6.15. Survival. The provisions of Sections 6.1, 6.9, 6.12, 6.13 and 6.14 of this
Article shall survive any termination or expiration of this Agreement with
regard to the Implants distributed pursuant to this Agreement.

ARTICLE VII

CONFIDENTIALITY

7.1. Confidentiality. In the course of their activities pursuant to this
Agreement, the Parties anticipate that they may disclose Confidential
Information to one another and that either Party may, from time to time, be
either the disclosing Party or the recipient of Confidential Information. The
Parties wish to protect such Confidential Information in accordance with this
Section 7.1. The provisions of this Section shall apply to disclosures furnished
to or received by a Party and its agents and representatives (which may include
agents and representatives of its Affiliates and Marketing Partners). Each Party
shall advise its agents and representatives of the requirements of this Section
and shall be responsible to ensure their compliance with such provisions.

(a) Definition of Confidential Information. For purposes hereof, “Confidential
Information” with respect to a disclosing Party means all information, in any
form or media, concerning the disclosing Party (including patient and donor
information) that the disclosing Party furnishes to the recipient, whether
furnished before or after the Effective Date,

 

23



--------------------------------------------------------------------------------

and includes all notes, analyses, compilations, studies and other materials,
whether prepared by the recipient or others, that contain or reflect such
information; provided, however, that Confidential Information does not include
information that (i) is or hereafter becomes generally available to the public
other than as a result of a disclosure by the recipient, (ii) was already known
to the recipient prior to receipt from the disclosing Party as evidenced by
prior written documents in its possession not subject to an existing
confidentiality obligation to the disclosing Party, (iii) is disclosed to the
recipient on a non-confidential basis by a person who is not in default of any
confidentiality obligation to the disclosing Party or (iv) is developed by or on
behalf of the recipient without reliance on confidential information received
under this Agreement. The contents of this Agreement shall be deemed to be
Confidential Information of each Party.

(b) Treatment of Confidential Information. The recipient of Confidential
Information will (i) maintain its confidentiality using efforts and precautions
at least as great as those it uses and takes to protect its own confidential
information and trade secrets, but no less than reasonable care, (ii) use such
Confidential Information solely in connection with the discharge of its
obligations under this Agreement and (iii) not disclose such Confidential
Information to any person other than those of its agents and representatives who
need to know such Confidential Information in order to accomplish the objectives
for which it was disclosed. Notwithstanding the foregoing, the recipient of
Confidential Information may disclose it to the extent reasonably necessary to
comply with Applicable Laws or with an order issued by a court or regulatory
body with competent jurisdiction; provided that, in connection with such
disclosure, the recipient uses commercially reasonable efforts to obtain
confidential treatment or an appropriate protective order, to the extent
available, with respect to such Confidential Information. The recipient will
provide notice to the disclosing Party immediately upon recipient’s receipt of
notification that such disclosure of Confidential Information is being requested
pursuant to Applicable Laws, court or regulatory body order.

(c) Return and Destruction. Upon request of the disclosing Party, the recipient
of Confidential Information will promptly redeliver within a commercially
reasonable time to the disclosing Party all Confidential Information provided to
the recipient in tangible form, and the recipient will not retain any copies,
extracts or other reproductions, in whole or in part, of such Confidential
Information. All notes, computer files or other work product prepared by the
recipient based upon or incorporating Confidential Information of the disclosing
Party shall be destroyed, and such destruction shall be certified in writing to
the disclosing Party by an authorized representative of the recipient who
supervised such destruction. Notwithstanding the foregoing, legal counsel to the
recipient shall be permitted to retain in its files one copy of all Confidential
Information to evidence the scope of and to enforce the Party’s obligation of
confidentiality.

(d) Term of Obligation. The obligations under this Section shall remain in
effect from the Effective Date through the fifth anniversary of the expiration
or termination of this Agreement.

(e) Indemnification and Remedies. The recipient of Confidential Information
shall indemnify and hold harmless the disclosing Party from any damage, loss,
cost or liability (including reasonable attorneys’ fees) arising out of any
breach by the recipient (or its

 

24



--------------------------------------------------------------------------------

agents or representatives) of its obligations under this Section. In addition to
any other remedies available in law or equity, the disclosing Party shall be
entitled to temporary and permanent injunctive relief in the event of a breach
(or threatened breach) under this Section.

(f) Prior Agreements. The provisions of this Section shall supersede and replace
any prior agreements between the Parties relating to Confidential Information
covered hereby.

7.2. Publicity. Neither RTI nor Zimmer shall issue any press release or
otherwise publicize the subject matter of this Agreement without the prior
written approval of the other Party, except to the extent that such press
release or other public announcement is required by the rules governing a
securities exchange on which the releasing Party’s stock is listed, by law in
the opinion of legal counsel to the releasing Party, or the substance thereof
has been previously reviewed and released by the other Party or is in the public
domain through no fault of the releasing Party. In the event of a required press
release or other public announcement, the releasing Party shall provide the
other Party with a copy of the proposed text prior to such announcement. The
Parties agree that if either Party is required to file this Agreement with any
Governmental Authority, the releasing Party shall redact the financial terms of
this Agreement to the extent possible in order to keep the financial terms of
this Agreement confidential.

ARTICLE VIII

INTELLECTUAL PROPERTY

8.1. IP Representations. RTI hereby represents and warrants to, and covenants
with, Zimmer as follows:

(a) RTI owns or holds valid and enforceable rights to use and license (to the
extent a license is required), without infringing, misappropriating or violating
the rights of any Person, any Intellectual Property that is necessary for
(i) RTI to Manufacture and supply the Implants, (ii) Zimmer to Distribute the
Implants as contemplated by this Agreement and (iii) RTI to grant to Zimmer and
its Affiliates and Marketing Partners the Distribution rights under this
Agreement.

(b) RTI has not previously granted any license, covenant not to sue or other
right currently in effect that would be inconsistent with or conflict with the
grant of the Distribution rights under this Agreement.

(c) No Person has asserted a claim, suit, proceeding, action or demand (a
“Claim”) with respect to any of the RTI IP, which Claim (i) challenges the
validity of RTI’s interest in the RTI IP, (ii) alleges that RTI’s use or
practice of the RTI IP infringes, misappropriates or violates the rights of any
Person or (iii) seeks to enjoin or restrain RTI’s use or practice of the RTI IP
in any manner that would interfere with the transactions contemplated by this
Agreement. RTI has no knowledge that any Person intends to assert such a Claim.

8.2. Trademarks. Zimmer and its Affiliates and Marketing Partners shall have the
right to use RTI’s Trademarks associated with the Implants (including but not
limited to Tutoplast® and Cancelle™ SP) as required by applicable Regulatory
laws or as otherwise necessary in connection with Zimmer’s distribution of the
Implants. Zimmer and its Affiliates and

 

25



--------------------------------------------------------------------------------

Marketing Partners shall comply with the reasonable quality control instructions
of RTI as to the form and manner in which such Trademarks shall be used. Any
Trademarks developed by Zimmer for the Implant shall be owned exclusively by
Zimmer; provided, however, that if Zimmer determines that it is necessary or
prudent for regulatory purposes to register any of its Trademarks in the name of
RTI in any jurisdiction, then Zimmer shall be permitted to assign such
Trademarks to RTI and RTI shall file any registration applications or other
comparable filings for such Trademarks as requested by Zimmer at Zimmer’s
expense. Upon the expiration or termination of this Agreement, RTI hereby
assigns all right, title and interest in and to any such Trademarks back to
Zimmer, and RTI shall take such other actions as may be reasonably requested by
Zimmer to vest and protect its right, title and interest in and to such
Trademarks. Other than as expressly provided herein, no Party shall acquire or
have any right to use the name or Trademarks of the other Party without its
prior written consent. Zimmer hereby grants such reciprocal rights in its
Trademarks to RTI as reasonably necessary for RTI to carry out the scope and
intent of its obligations pursuant to this Agreement.

8.3. Commercialization License. During the Term of this Agreement, RTI hereby
grants to Zimmer a royalty-free license and right, with the right to sublicense
to its Affiliates and Marketing Partners, under the RTI IP and all improvements
and future developments with respect thereto, to use, Distribute and
import/export the Implants in the Field throughout the Territory (the
“Commercialization License”). The Commercialization License shall be exclusive
for the Territory, subject to Section 3.4(b). The Commercialization License
shall be deemed to be, for purposes of Section 365(n) of the United States
Bankruptcy Code, a license to rights to “intellectual property” as defined
therein. Zimmer, as licensee of such rights, shall have the rights and elections
with respect thereto as specified in the United States Bankruptcy Code. This
Agreement shall be deemed to be an “agreement supplemental to” the
Commercialization License for purposes of Section 365(n) of the United States
Bankruptcy Code.

ARTICLE IX

REPRESENTATIONS AND WARRANTIES

9.1. Each Party hereby represents and warrants to, and covenants with, the other
Party that:

(a) Due Organization, Good Standing and Power. It is a corporation or other
entity duly organized, validly existing and, if relevant in its jurisdiction of
organization, in good standing under the laws of its jurisdiction of
organization and has the power and authority to own, lease and operate its
assets and to conduct the business now being conducted by it. It has all
requisite power and authority to enter into this Agreement and to perform its
obligations hereunder.

(b) Authorization and Validity of Agreement. The execution, delivery and
performance by it of this Agreement and the consummation by it of the
transactions contemplated hereby have been duly authorized and approved by all
necessary corporate or equivalent action on its part. This Agreement has been
duly executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as the
same may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting creditors’ rights generally
and by general equity principles.

 

26



--------------------------------------------------------------------------------

 

(c) Absence of Conflicts. The execution, delivery and performance by it of this
Agreement and the consummation by it of the transactions contemplated hereby do
not and will not: (i) violate any Applicable Laws; (ii) conflict with, or result
in the breach of any provision of, its certificate or articles of incorporation,
bylaws or equivalent organizational documents; (iii) result in the creation of
any lien or encumbrance of any nature upon any property being transferred or
licensed by it pursuant to this Agreement or (iv) violate, conflict with, result
in the breach or termination of, or constitute a default under (or event which,
with notice, lapse of time or both, would constitute a default under), any
permit, contract or agreement to which it is a party or by which any of its
properties or businesses are bound.

(d) Consents. No authorization, consent or approval of, or notice to or filing
with, any Governmental Authority is required for the execution, delivery and
performance by it of this Agreement, other than regulatory approvals that have
not been obtained prior to the Effective Date.

ARTICLE X

********

 

27



--------------------------------------------------------------------------------

 

ARTICLE XI

INDEMNIFICATION AND INSURANCE

11.1. Indemnification by RTI.

(a) Scope. RTI shall indemnify and hold harmless Zimmer and its Affiliates and
Marketing Partners and their respective shareholders, directors, officers,
employees and agents from and against any and all liabilities, damages, losses,
penalties, fines, costs and expenses, including reasonable attorneys’ fees and
litigation costs, paid or incurred by them in connection with any Claim based
upon or arising from: (i) any bodily injury, death or property damage resulting
from any defect in the design, material, Manufacture, fabrication, workmanship,
labeling (including Label warnings) and Package Inserts / IFU of the Implants or
from the failure of such Implant to conform to the applicable Specifications
therefor (a “Professional Liability Claim”); (ii) any infringement or violation
of a Third-Party’s Intellectual Property as a result of the use, Manufacture or
Distribution of the Implants (except to the extent that any such alleged
infringement or violation is attributed to Zimmer marks; (iii) any facts or
circumstances that would constitute a breach by RTI of any of its
representations, warranties or obligations under this Agreement; (iv) any
violation by RTI of Applicable Laws or (v) any negligent or more culpable act
(including misstatements) or omission of RTI or its Affiliates or subcontractors
or any of their respective employees or agents relating to the activities
subject to this Agreement.

(b) Defense. Zimmer shall give RTI prompt written notice of any Claim with
respect to which RTI’s indemnification obligations may apply, but any delay or
failure of such notice shall not excuse RTI’s indemnification obligations except
to the extent that RTI’s legal position is prejudiced thereby. RTI shall have
the right to assume and control the defense and settlement of any such Claim;
except that Zimmer shall have the right to assume and control, at RTI’s expense,
the defense and settlement of any such Claim if: (i) Zimmer reasonably
determines that there is a conflict of interest between Zimmer and RTI with
respect to such Claim; (ii) RTI fails to employ counsel reasonably satisfactory
to Zimmer to represent Zimmer within a reasonable time after RTI’s receipt of
notice of the Claim or (iii) in the reasonable opinion of counsel to Zimmer, the
Claim could result in Zimmer becoming subject to injunctive or other
non-monetary relief that could have a material adverse effect on Zimmer’s
ongoing business. The Party not controlling the defense shall have the right to
participate in the Claim at its own expense, but in any event shall cooperate
with the controlling Party in the investigation and defense of the Claim.

(c) Settlement. If RTI is entitled to, and does, assume and control the defense
and settlement of any Claim with respect to which its indemnification
obligations apply, then RTI shall not settle such Claim without Zimmer’s prior
written consent (which consent shall not be unreasonably withheld or delayed),
unless (i) the sole relief provided in such settlement is monetary in nature and
shall be paid in full by RTI and (ii) such settlement does not include any
finding or admission of a violation by Zimmer of any Applicable Laws or
Third-Party’s rights. Whenever Zimmer assumes and controls the defense and
settlement of a Claim with respect to

 

28



--------------------------------------------------------------------------------

which RTI’s indemnification obligations apply, RTI shall not be liable for any
settlement thereof effected by Zimmer unless Zimmer shall have obtained RTI’s
prior written consent to the proposed settlement (which consent shall not be
unreasonably withheld or delayed).

(d) Insurance. RTI shall maintain, from the Effective Date through the
fifth anniversary of the expiration date of the Term, a policy of insurance for
Professional Liability Claims. Such policy shall (i) have a per occurrence limit
of at least ******* and an annual aggregate limit of at least *******, (ii) name
Zimmer as an additional insured and (iii) provide for at least thirty (30) days’
advance written notice to Zimmer of cancellation or material change in coverage.
RTI shall provide evidence of such coverage to Zimmer promptly following
execution of this Agreement and annually thereafter. If RTI breaches its
obligation to maintain insurance, (x) Zimmer shall have the right to obtain
coverage as required on RTI’s behalf and at RTI’s expense, (y) Zimmer shall have
the right to set-off the cost of such coverage against any payment owed to RTI
for Implants supplied under this Agreement and (z) RTI shall indemnify Zimmer
from and against all costs and expenses associated with obtaining such coverage.

11.2. Indemnification by Zimmer.

(a) Scope. Zimmer shall indemnify and hold harmless RTI and its Affiliates and
their respective shareholders, directors, officers, employees and agents from
and against any and all liabilities, damages, losses, penalties, fines, costs
and expenses, including reasonable attorneys’ fees and litigation costs, paid or
incurred by them in connection with any Claim based upon or arising from:
(i) any facts or circumstances that would constitute a breach by Zimmer of any
of its representations, warranties or obligations under this Agreement; (ii) any
violation by Zimmer of Applicable Laws, (iii) any infringement or violation of a
Third Party’s Intellectual Property as a result of the use, Manufacture or
Distribution of the Implants to the extent that such alleged infringement or
violation is attributed to Zimmer marks; or (iv) any negligent or more culpable
act (including misstatements) or omission of Zimmer or its Affiliates or
Marketing Partners or any of their respective employees or agents relating to
the activities subject to this Agreement.

(b) Defense. RTI shall give Zimmer prompt written notice of any Claim with
respect to which Zimmer’s indemnification obligations may apply, but any delay
or failure of such notice shall not excuse Zimmer’s indemnification obligations
except to the extent that Zimmer’s legal position is prejudiced thereby. Zimmer
shall have the right to assume and control the defense and settlement of any
such Claim; except that RTI shall have the right to assume and control, at
Zimmer’s expense, the defense and settlement of any such Claim if: (i) RTI
reasonably determines that there is a conflict of interest between Zimmer and
RTI with respect to such Claim; (ii) Zimmer fails to employ counsel reasonably
satisfactory to RTI to represent RTI within a reasonable time after Zimmer’s
receipt of notice of the Claim or (iii) in the reasonable opinion of counsel to
RTI, the Claim could result in RTI becoming subject to injunctive or other
non-monetary relief that could have a material adverse effect on RTI’s ongoing
business. The Party not controlling the defense shall have the right to
participate in the Claim at its own expense, but in any event shall cooperate
with the controlling Party in the investigation and defense of the Claim.

 

29



--------------------------------------------------------------------------------

 

(c) Settlement. If Zimmer is entitled to, and does, assume and control the
defense and settlement of any Claim with respect to which its indemnification
obligations apply, then Zimmer shall not settle such Claim without RTI’s prior
written consent (which consent shall not be unreasonably withheld or delayed),
unless (i) the sole relief provided in such settlement is monetary in nature and
shall be paid in full by Zimmer and (ii) such settlement does not include any
finding or admission of a violation by RTI of any Applicable Laws or
Third-Party’s rights. Whenever RTI assumes and controls the defense and
settlement of a Claim with respect to which Zimmer’s indemnification obligations
apply, Zimmer shall not be liable for any settlement thereof effected by RTI
unless RTI shall have obtained Zimmer’s prior written consent to the proposed
settlement (which consent shall not be unreasonably withheld or delayed).

11.3. Combined Obligations. To the extent that Zimmer and RTI have
indemnification obligations to one another in connection with a single Claim,
Zimmer and RTI shall contribute to the aggregate damages arising from such Claim
in such proportion as is appropriate to reflect their relative responsibilities
for such damages, as well as any other relevant equitable considerations. The
amount paid or payable by Zimmer or RTI for purposes of apportioning the
aggregate damages shall be deemed to include all reasonable legal fees and
expenses incurred by such Party in connection with investigating, preparing for
or defending against such Claim.

11.4. Survival; Waiver. The provisions of this Article shall survive any
termination or expiration of this Agreement. Any waiver by an indemnified Party
of its rights under this Article must be set forth expressly and in writing in
order to be effective.

ARTICLE XII

TERM AND TERMINATION

12.1. Term. This Agreement shall become effective on the Effective Date and
shall continue in effect until December 31, 2020 (the “Initial Term”). The
Initial Term will be renewed automatically thereafter for successive two-year
periods provided that Zimmer gives RTI written notice of its intent to renew the
Agreement at least 365 days prior to the expiration of the Initial Term or the
applicable renewal term. The Parties agree that the Minimum Requirements for
each renewal term will be equal to ******** of the Minimum Requirements for the
final calendar year of the Initial Term or the prior renewal term, as
applicable, and that the Annual Exclusivity Payment for the renewal term will be
equal to ******** of the Annual Exclusivity Payment for the final calendar year
of the Initial Term or the prior renewal term, as applicable. This Agreement may
be terminated before expiration of the Initial Term or any renewal term only by
agreement of the Parties or in accordance with Section 12.2. The period from the
Effective Date through the date of expiration or termination of this Agreement
shall be referred to as the “Term.”

12.2. Termination.

(a) Dissolution or Insolvency Event. If a Party is dissolved under applicable
corporate law or becomes subject to an Insolvency Event, the other Party may
terminate this Agreement by delivering written notice of its decision to do so
within six (6) months after actual knowledge of the dissolution or the
Insolvency Event.

 

30



--------------------------------------------------------------------------------

 

(b) Default. If either Party believes the other is in default of any of its
material obligations under this Agreement, it may give notice to the other Party
describing the default with reasonable specificity. The defaulting Party shall
have sixty (60) days in which to remedy such default. Such cure period shall be
extended in the case of a default not reasonably capable of being remedied in
such 60-day period so long as the defaulting Party uses diligent efforts to
remedy such default and is pursuing a course of action that, if successful, will
effect such a remedy. If such alleged default is not remedied in the time period
set forth above, the Party alleging default shall refer the matter to senior
executive officers of each Party, who shall meet and confer within fifteen
(15) days after notice from the non-defaulting Party of its desire for such a
meeting. If the Parties are unable to resolve any dispute in such meeting, the
non-defaulting Party may terminate this Agreement upon delivery to the
defaulting Party of a written notice of termination at any time within six
(6) months after the meeting but before such default is remedied. The
non-defaulting Party’s right to terminate this Agreement shall not be construed
as an exclusive remedy.

(c) Change of Control. If a Party is subject to a Change of Control and the
acquiring Person is, in the other Party’s reasonable judgment, a direct
competitor to the other Party, the Party that is not subject to the Change of
Control may terminate this Agreement effective immediately upon delivery of
written notice of termination within six (6) months after consummation of the
Change of Control.

(d) Force Majeure. Either Party may terminate this Agreement in accordance with
the terms of Section 13.2.

12.3. Consequences of Termination.

(a) General. Termination or expiration of this Agreement shall not relieve any
Party of any obligations that are expressly indicated to survive termination or
expiration and, accordingly, any provision of this Agreement required for the
interpretation or enforcement of any such obligation will survive the expiration
or termination of this Agreement. Termination or expiration of this Agreement
for any reason shall be without prejudice to any rights that shall have accrued
to the benefit of any Party prior to such termination or expiration.

(b) Inventory. Upon the expiration or termination of this Agreement, (i) at
Zimmer’s request, RTI shall continue to process and deliver to Zimmer all
Implants that are the subject of a Firm Order from Zimmer as of the date of
expiration or termination and (ii) Zimmer shall be permitted to distribute any
remaining inventory of the Implants until depleted, including any Implants
delivered pursuant to clause (i) above (and for such purpose Zimmer
Distribution’s rights under this Agreement shall continue in effect).

(c) No Additional Payments Due. In the event that Zimmer elects to terminate
this Agreement pursuant to Section 12.2, Zimmer shall have no further obligation
to make payments under this Agreement other than outstanding payments for
invoiced Implants, or Implants subject to a Firm Order as stated in Section
12.3(b).

 

31



--------------------------------------------------------------------------------

 

ARTICLE XIII

MISCELLANEOUS

13.1. Agency. The Parties are independent contractors. No employee or agent of
one Party is, nor shall be deemed to be, based on performance of this Agreement,
an employee, agent, partner or legal representative of the other Party for any
purpose. Neither Party shall have the right, power or authority to enter into
any contracts in the name of, or on behalf of, the other Party, nor shall either
Party have the right, power or authority to pledge the credit of the other Party
in any way or hold itself out as having the authority to do so.

13.2. Force Majeure. If the performance of any obligation under this Agreement
is prevented, restricted or interfered with by reason of war, revolution, civil
commotion, acts of terrorism, blockade, embargo, strikes, government acts
(generally prohibiting or limiting allograft or xenograft tissue transfer and
not directed specifically at RTI or the Implants), natural disasters or similar
event which is beyond the reasonable control of the Party affected, then the
Party so affected shall, upon giving prior written notice to the other Party, be
excused from such performance to the extent of such prevention, restriction, or
interference, provided that the Party so affected shall use commercially
reasonable efforts to avoid or remove such causes of nonperformance, and shall
continue performance hereunder with reasonable dispatch whenever such causes are
removed. If such conditions inhibiting complete performance shall continue in
excess of ninety (90) days, the Parties shall attempt to arrive at a mutually
acceptable compromise within the spirit and intent of this Agreement. If the
Parties fail to reach a mutually acceptable compromise within ninety (90) days
following the initial attempt to negotiate the same, then the Party who is not
affected by the force majeure event shall have the option, by delivery of
written notice of termination to the affected Party, to terminate this
Agreement. The Parties agree that issues or problems with tissue supply will not
constitute a force majeure event.

13.3. Non-Solicitation. During the Term of this Agreement and for a period of
one (1) year thereafter (the “Non-Solicitation Period”), Zimmer will not,
directly or indirectly, actively solicit for employment or employ any employee
of RTI involved in RTI’s performance of this Agreement, without the prior
written consent of RTI. Notwithstanding the foregoing, nothing in this Section
will limit or prohibit Zimmer from its ability to make generalized searches for
employees by the use of advertisements in the media (including trade media) or
by engaging search firms to engage in searches that are not specifically
directed by Zimmer to target such RTI employees. In the event that a RTI
employee involved in RTI’s performance of this Agreement voluntarily leaves his
or her position at RTI during the Non-Solicitation Period, Zimmer will not
employ such former RTI employee until at least six (6) months after the end of
his or her employment with RTI. If a RTI employee involved in RTI’s performance
of this Agreement is terminated involuntarily by RTI during the Non-Solicitation
Period, Zimmer may employ such former RTI employee immediately.

13.4. Entire Agreement; Amendments. This Agreement, together with the QA/RA
Agreement and the Transition Services Agreement, constitutes the entire
agreement between the Parties hereto concerning its subject matter and
supersedes all previous negotiations, agreements and commitments with respect
thereto. This Agreement specifically supersedes and replaces the U.S. Agreement,
the Xenograft Agreement, the Development Agreement, the Canada Agreement and the
International Agreement previously entered into by the Parties and/or their
Affiliates with

 

32



--------------------------------------------------------------------------------

regard to the distribution of certain Implants. This Agreement does not
supersede the DBM Agreement, which shall remain in full force and effect in
accordance with its terms. This Agreement shall not be released, discharged,
amended or modified in any manner except by a written instrument signed by duly
authorized officers or representatives of each of the Parties hereto.

13.5. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the substantive laws of the State of Illinois, without regard to
its choice of law rules. The Parties agree that any legal action relating to
this Agreement shall be commenced and maintained before any appropriate state
court of record in Cook County, Illinois, or, if necessary, the United States
District Court for the Northern District of Illinois, and the Parties hereby
submit to the jurisdiction of such courts and waive any right to challenge or
otherwise raise questions of personal jurisdiction or venue in any action
commenced or maintained in such courts.

13.6. Partial Illegality. If any provision of this Agreement, or the application
thereof to any Party or circumstances, shall be declared void, illegal or
unenforceable, the remainder of this Agreement shall be valid and enforceable to
the extent permitted by Applicable Laws. In such event, the Parties shall use
their best efforts to replace the invalid or unenforceable provision by a
provision that, to the extent permitted by Applicable Laws, achieves the
purposes intended under the invalid or unenforceable provision. Any deviation by
either Party from the terms and provisions of this Agreement in order to comply
with Applicable Laws shall not be considered a breach of this Agreement.

13.7. Waiver of Compliance. No provision of this Agreement shall be waived by
any act, omission or knowledge of a Party or its agents or employees, except by
an instrument in writing expressly waiving such provision and signed by a duly
authorized officer of the waiving Party, which waiver shall be effective only
with respect to the specific obligation and instance described therein.

13.8. Notices. All notices and other communications in connection with this
Agreement shall be in writing and shall be sent to the respective Parties at the
following addresses, or to such other addresses as may be designated by the
Parties in writing from time to time in accordance with this Section, by
registered or certified mail, postage prepaid, or by express courier service,
service fee prepaid, or by facsimile with a hard copy to follow via mail or
express courier service in accordance with this Section.

 

        TO RTI:

RTI Biologics, Inc.

  11621 Research Circle

  Alachua, FL 32615

  Attn: Chief Financial Officer

  Fax No.: (386) 462-3821

 

33



--------------------------------------------------------------------------------

 

        With copy to:

Corporate Counsel

  RTI Biologics, Inc.

  11621 Research Circle

  Alachua, FL 32615

  Facsimile: (386) 418-5157

 

        TO ZIMMER:

Zimmer Dental, Inc.

  1900 Aston Avenue

  Carlsbad, California 92008

  Attn: President

  Fax No.: (760) 431-9753

 

        With a copy to:

Zimmer Legal Department

  345 East Main Street

  Warsaw, IN 46580

  Attn: Assistant General Counsel

  Fax No.: (574) 371-8591

 

  Zimmer Dental, Inc.

  1900 Aston Avenue

  Carlsbad, California 92008

  Attn: Division General Counsel

  Fax No.: (760) 431-9753

All notices shall be deemed given and received (i) if delivered by hand,
immediately, (ii) if sent by mail, three (3) Business Days after posting,
(iii) if delivered by express courier service, the next Business Day in the
jurisdiction of the recipient or (iv) if sent by fax, at the time shown in the
confirmed electronic receipt, or on the first Business day thereafter if the
notice is not sent on a Business Day.

13.9. Counterparts and Facsimile/Electronic. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument. A manual signature
on this Agreement or any document executed in connection with this Agreement,
the image of which is transmitted electronically (including facsimile or
e-mail), shall constitute an original signature for purposes of this Agreement.

13.10. Limitation on Liability. Except with respect to the Parties’
indemnification obligations, neither Party shall be liable to the other for
indirect, incidental, consequential, punitive or special damages, including but
not limited to lost profits, arising from or relating to any breach of this
Agreement, regardless of any notice of the possibility of such damages.

13.11. Further Actions. Each Party agrees, subsequent to the execution and
delivery of this Agreement and without any additional consideration, to execute,
acknowledge and deliver such further documents and instruments, and to do all
such other acts, as may be necessary or appropriate in order to carry out the
purposes and intent of this Agreement.

 

34



--------------------------------------------------------------------------------

 

13.12. Assignment. Except as otherwise provided herein, neither Party shall have
the right to assign any of its rights or obligations under this Agreement
without the prior written consent of the other Party. Without limiting the
termination rights set forth in Section 12.2(c), either Party, without any need
for consent from the other Party, may assign this Agreement or any of its rights
and/or obligations hereunder to an Affiliate or in connection with a merger or
other business combination or the sale of substantially all of the assets of
such assigning Party; provided, however, that such assignment shall not relieve
the assigning Party of its obligations hereunder. If and to the extent that a
Party assigns any of its rights and/or obligations hereunder in accordance with
this Section, then this Agreement shall be binding upon the assignee to the same
extent as if it were a Party hereto and each reference herein to the name of the
assigning Party shall be deemed to include the assignee. Any assignment not in
accordance with this Section shall be void.

13.13. Jointly Prepared. This Agreement has been prepared jointly and shall not
be strictly construed against either Party.

13.14. Third-Party Rights. Except as expressly provided herein, this Agreement
is not intended to confer any benefits upon, or create any rights in favor of,
any Person other than the Parties and, where expressly provided, their
Affiliates and Marketing Partners and the Persons entitled to indemnification.

13.15. Expenses. Except as otherwise expressly provided in this Agreement, each
Party shall be responsible for its own expenses incurred in connection with this
Agreement and the transactions contemplated hereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURES APPEAR ON FOLLOWING PAGE]

 

35



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Party has caused this Agreement to be executed by its
respective duly authorized representative as of the Effective Date.

 

RTI BIOLOGICS, INC.

By:  

/s/ Robert P. Jordheim

Name:  

Robert P. Jordheim

Title:  

Executive Vice President / CFO

ZIMMER DENTAL, INC.

By:  

/s/ David C. Dvorak

Name:  

David C. Dvorak

Title:  

President and CEO

 

36



--------------------------------------------------------------------------------

 

EXHIBIT A

IMPLANTS

 

Part

Numbers:

US, LA,

APR, CAN

  

Brand / Product Description

  

Transfer Fee

US/LA/APR/CN

  

Lead time
Calendar
Days

  

Label
Shelf

Life

  

Minimum
Shelf Life

   Bovine Membranes            

7778

97004

  

CopiOs Pericardium Membrane 30x40mm

   *******    *******    *******    *******

7777

97003

  

CopiOs Pericardium Membrane 20x30mm

   *******    *******    *******    *******

7776

97002

  

CopiOs Pericardium Membrane 15x20mm

   *******    *******    *******    *******    Human Bone Allograft            

8210R

8210z

67210

68210

  

PUROS CANCELLOUS Particulate ø 0,25-1mm, 0,5cc

   *******    *******    *******    *******

8211R

8211z

67211

68211

  

PUROS CANCELLOUS Particulate ø 0,25-1mm, 1cc

   *******    *******    *******    *******

8209R

8209Z

67209

68209

  

PUROS CANCELLOUS Particulate ø 0,25-1mm, 2cc

   *******    *******    *******    *******

8212R

8212Z

67212

68212

  

PUROS CANCELLOUS Particulate ø 1-2mm, 0,5cc

   *******    *******    *******    *******

8213R

8213Z

67213

68213

  

PUROS CANCELLOUS Particulate ø 1-2mm, 1cc

   *******    *******    *******    *******

8214R

8214Z

67214

68214

  

PUROS CANCELLOUS Particulate ø 1-2mm, 2cc

   *******    *******    *******    *******

67215

68215

  

PUROS CANCELLOUS Particulate ø 1-2mm, 3cc

   *******    *******    *******    *******



--------------------------------------------------------------------------------

EXHIBIT A - Continued

 

Part

Numbers:

US, LA,

APR, CAN

  

Brand / Product Description

  

Transfer Fee

US/LA/APR/CN

  

Lead time
Calendar
Days

  

Label
Shelf

Life

  

Minimum
Shelf Life

67216

68216

  

PUROS CANCELLOUS Particulate ø 2-4mm, 3cc

   *******    *******    *******    *******

8276R

8276Z

67276

68276

  

PUROS Cortical Particulate ø 1-2mm, 2cc

   *******    *******    *******    *******

8275R

8275Z

67275

68275

  

PUROS Cortical Particulate ø 1-2mm, 1cc

   *******    *******    *******    *******

8274R

8274Z

67274

68274

  

PUROS Cortical Particulate ø 1-2mm, 0,5cc

   *******    *******    *******    *******

8273R

8273Z

67273

68273

  

PUROS Cortical Particulate ø 0,25-1mm, 2cc

   *******    *******    *******    *******

8272R

8272Z

67272

68272

  

PUROS Cortical Particulate ø 0,25-1mm, 1cc

   *******    *******    *******    *******

8271R

8271Z

67271

68271

  

PUROS Cortical Particulate ø 0,25-1mm, 0,5cc

   *******    *******    *******    *******

67220

  

PUROS Block 15x10x9mm P-Block Design

   *******    *******    *******    *******

68737

  

Tutoplast Spongiosa block P 15x10x9mm

   *******    *******    *******    *******

68220

8220Z

8220R

  

Puros Block J-Block Design 10mm

   *******    *******    *******    *******

68221

8221Z

8221R

  

Puros Block J-Block Design 15mm

   *******    *******    *******    *******

67221

  

PUROS Corticospongiosa Block 15x15x9mm P-Block

   *******    *******    *******    *******

68736

  

Tutoplast Spongiosa Block-P 15x15x9mm

   *******    *******    *******    *******



--------------------------------------------------------------------------------

EXHIBIT A - Continued

 

Part

Numbers:

US, LA,

APR, CAN

  

Brand / Product Description

  

Transfer Fee

US/LA/APR/CN

  

Lead time
Calendar
Days

  

Label
Shelf

Life

  

Minimum
Shelf Life

   Allograft Membrane            

8790R

8790Z

68790

  

Puros Dermis Dental Membrane 0.8-1.8mm, 10 x 20 mm

   ******    ******    ******    ******

8791R

8791Z

68791

  

Puros Dermis Dental Membrane 0.8-1.8mm, 10 x 40 mm

   ******    ******    ******    ******

8792R

8792Z

68792

  

Puros Dermis Dental Membrane, 0.8-1.8mm, 20 x 40 mm

   ******    ******    ******    ******

8793R

8793Z

68793

  

Puros Dermis Dental Membrane 0.8-1.8mm, 10 x 10 mm

   ******    ******    ******    ******

8794R

8794Z

68794

  

Puros Dermis Allograft 0.3-0.8 mm 10 x 10 mm

   ******    ******    ******    ******

8795R

8795Z

68795

  

Puros Dermis Allograft 0.3-0.8 mm 10 x 20 mm

   ******    ******    ******    ******

8796R

8796Z

68796

  

Puros Dermis Allograft 0.3-0.8 mm 10 x 40 mm

   ******    ******    ******    ******

8797R

8797Z

68797

  

Puros Dermis Allograft 0.3-0.8 mm 20 x 40 mm

   ******    ******    ******    ******    Allograft Pericardium            

8770R

8770Z

68770

  

15 X 20 Puros Pericardium

   ******    ******    ******    ******

8771R

8771Z

68771

  

20 X 30 Puros Pericardium

   ******    ******    ******    ******

8772R

8772Z

68772

  

30 X 40 Puros Pericardium

   ******    ******    ******    ******



--------------------------------------------------------------------------------

EXHIBIT A - Continued

 

Part

Numbers:

US, LA,

APR, CAN

  

Brand / Product Description

  

Transfer Fee

US/LA/APR/CN

  

Lead time
Calendar
Days

  

Label
Shelf

Life

  

Minimum
Shelf Life

   Bovine Bone            

90101

  

Tutodent Block 10x10x20

   ******    ******    ******    ******

97101

  

CopiOs Block 10x10x20mm

   ******    ******    ******    ******

90280

  

Tutodent CS - Block 15mm x 10mm x 5,5mm

   ******    ******    ******    ******

97280

  

CopiOs CS Block 15x10x5.5mm

   ******    ******    ******    ******

90282

  

Tutodent CS - Block 15mm x 15mm x 5,5mm

   ******    ******    ******    ******

97282

  

CopiOs CS Block 15x15x5.5

   ******    ******    ******    ******

90200

  

Tutodent .5cc - .25-1mm

   ******    ******    ******    ******

97200

  

CopiOs Cancellous .5cc - .25-1mm

   ******    ******    ******    ******

90201

  

Tutodent 1.0cc - .25-1mm

   ******    ******    ******    ******

97201

  

CopiOs Cancellous 1.0cc - .25-1mm

   ******    ******    ******    ******

90202

  

Tutodent 2.0cc - .25 - 1mm

   ******    ******    ******    ******

97202

  

CopiOs Cancellous 2.0cc - .25 - 1mm

   ******    ******    ******    ******

90210

  

Tutodent .5cc - 1-2mm

   ******    ******    ******    ******

97210

  

CopiOs Cancellous.5cc - 1-2mm

   ******    ******    ******    ******

90211

  

Tutodent 1.0cc - 1-2mm

   ******    ******    ******    ******

97211

  

CopiOs Cancellous 1.0cc - 1-2mm

   ******    ******    ******    ******

90212

  

Tutodent 2.0cc - 1-2mm

   ******    ******    ******    ******

97212

  

CopiOs Cancellous 2.0cc - 1-2mm

   ******    ******    ******    ******    Product Demo Samples (unsterile)   
        

97941

  

CopiOs Membrane 15 x 20 mm Non Packaged Demo Sample

   ******    ******    ******    ******

97942

  

CopiOs Membrane 20 x 30 mm Non Packaged Demo Sample

   ******    ******    ******    ******

97943

  

CopiOs Membrane 30x40 mm Non Packaged Demo Sample

   ******    ******    ******    ******

97901

  

Bovine Cancellous Microchips .25 -1mmm, 1cc Demo Sample in Vials

   ******    ******    ******    ******

97902

  

Bovine Cancellous Microchips 1-2 mm, 1cc Demo Sample in Vials

   ******    ******    ******    ******

97911

  

Bovine Cortical Microchips 0.25-1mm, 1cc Demo Sample in vials

   ******    ******    ******    ******

97912

  

Bovine Cortical Microchips 1-2mm, 1cc Demo Sample in vials

   ******    ******    ******    ******

97922

  

Bovine Cancellous Block 10mmx10mmx10mm Demo Sample

   ******    ******    ******    ******

97002

  

CopiOs Membrane 15 x 20 mm Packaged Demo Sample

   ******    ******    ******    ******

97003

  

CopiOs Membrane 20 x 30 mm Packaged Demo Sample

   ******    ******    ******    ******

97004

  

CopiOs Membrane 30x40 mm Packaged Demo Sample

   ******    ******    ******    ******

97201

  

Bovine Cancellous Microchips .25 -1mmm, 1cc Demo Sample packaged

   ******    ******    ******    ******

90211

  

Bovine Cancellous Microchips 1-2 mm, 1cc Demo Sample packaged

   ******    ******    ******    ******



--------------------------------------------------------------------------------

EXHIBIT A - Continued

 

 

EMEA
Part
Numbers

  

Brand / Product Description

  

Transfer Fee
EMEA

  

Lead time
Calendar
Days

  

Label
Shelf
Life

  

Minimum
Shelf Life

   Bovine Pericardium            

90004

  

TUTODENT Membrane 30x40mm

   ******    ******    ******    ******

97004

  

CopiOs Pericardium Membrane 30x40mm

   ******    ******    ******    ******

90003

  

TUTODENT Membrane 20x30mm

   ******    ******    ******    ******

97003

  

CopiOs Pericardium Membrane 20x30mm

   ******    ******    ******    ******

90002

  

TUTODENT Membrane 15x20mm

   ******    ******    ******    ******

97002

  

CopiOs Pericardium Membrane 15x20mm

   ******    ******    ******    ******    Human Bone Allograft            

L10377

  

TUTOPLAST Spongiosa Particulate ø 0,25-1mm, 0,5cc

   ******    ******    ******    ******

68710

  

TUTOPLAST Spongiosa Particulate ø 0,25-1mm, 0,5cc

   ******    ******    ******    ******

67210

  

PUROS CANCELLOUS Particulate ø 0,25-1mm, 0,5cc

   ******    ******    ******    ******

68210

  

PUROS CANCELLOUS Particulate ø 0,25-1mm, 0,5cc (US)

   ******    ******    ******    ******

L20308

  

PUROS CANCELLOUS Particulate ø 0,25-1mm, 0,5cc

   ******    ******    ******    ******

L10378

  

TUTOPLASTSpongiosa Particulate ø 0,25-1mm, 1cc

   ******    ******    ******    ******

68711

  

TUTOPLASTSpongiosa Particulate ø 0,25-1mm, 1cc

   ******    ******    ******    ******

67211

  

PUROS CANCELLOUS Particulate ø 0,25-1mm, 1cc

   ******    ******    ******    ******

68211

  

PUROS CANCELLOUS Particulate ø 0,25-1mm, 1cc (US)

   ******    ******    ******    ******

L20309

  

PUROS CANCELLOUS Particulate ø 0,25-1mm, 1cc

   ******    ******    ******    ******

68712

  

TUTOPLAST Spongiosa Particulate ø 0,25-1mm, 2cc

   ******    ******    ******    ******

67209

  

PUROS CANCELLOUS Particulate ø 0,25-1mm, 2cc

   ******    ******    ******    ******

68209

  

PUROS CANCELLOUS Particulate ø 0,25-1mm, 2cc (US)

   ******    ******    ******    ******

L10379

  

TUTOPLAST Spongiosa Particulate ø 1-2mm, 0,5cc

   ******    ******    ******    ******

68713

  

TUTOPLAST Spongiosa Particulate ø 1-2mm, 0,5cc

   ******    ******    ******    ******

67212

  

PUROS CANCELLOUS Particulate ø 1-2mm, 0,5cc

   ******    ******    ******    ******

68212

  

PUROS CANCELLOUS Particulate ø 1-2mm, 0,5cc (US)

   ******    ******    ******    ******

L20410

  

PUROS CANCELLOUS Particulate ø 1-2mm, 0,5cc

   ******    ******    ******    ******

L10380

  

TUTOPLAST Spongiosa Particulate ø 1-2mm, 1cc

   ******    ******    ******    ******

68714

  

TUTOPLAST Spongiosa Particulate ø 1-2mm, 1cc

   ******    ******    ******    ******

67213

  

PUROS CANCELLOUS Particulate ø 1-2mm, 1cc

   ******    ******    ******    ******

68213

  

PUROS CANCELLOUS Particulate ø 1-2mm, 1cc (US)

   ******    ******    ******    ******

L20411

  

PUROS CANCELLOUS Particulate ø 1-2mm, 1cc

   ******    ******    ******    ******

L10381

  

TUTOPLAST Spongiosa Particulate ø 1-2mm, 2cc

   ******    ******    ******    ******

68715

  

TUTOPLAST Spongiosa Particulate ø 1-2mm, 2cc

   ******    ******    ******    ******

67214

  

PUROS CANCELLOUS Particulate ø 1-2mm, 2cc

   ******    ******    ******    ******

68214

  

PUROS CANCELLOUS Particulate ø 1-2mm, 2cc (US)

   ******    ******    ******    ******



--------------------------------------------------------------------------------

EXHIBIT A - Continued

 

EMEA
Part
Numbers

  

Brand / Product Description

  

Transfer Fee
EMEA

  

Lead time
Calendar
Days

  

Label
Shelf
Life

  

Minimum
Shelf Life

L10319

  

TUTOPLAST CANCELLOUS Particulate ø 1-2mm, 3cc

   ******    ******    ******    ******

67215

  

PUROS CANCELLOUS Particulate ø 1-2mm, 3cc

   ******    ******    ******    ******

L10382

  

TUTOPLAST CANCELLOUS Particulate ø 2-4mm, 3cc

   ******    ******    ******    ******

67216

  

PUROS CANCELLOUS Particulate ø 2-4mm, 3cc

   ******    ******    ******    ******

68716

  

TUTOPLAST CANCELLOUS Particulate ø 2-4mm, 3cc

   ******    ******    ******    ******

68735

  

TUTOPLAST Cortical Particulate ø 1-2mm, 2cc

   ******    ******    ******    ******

67276

  

PUROS Cortical Particulate ø 1-2mm, 2cc

   ******    ******    ******    ******

68276

  

PUROS Cortical Particulate ø 1-2mm, 2cc (US)

   ******    ******    ******    ******

68734

  

TUTOPLAST Cortical Particulate ø 1-2mm, 1cc

   ******    ******    ******    ******

67275

  

PUROS Cortical Particulate ø 1-2mm, 1cc

   ******    ******    ******    ******

68275

  

PUROS Cortical Particulate ø 1-2mm, 1cc (US)

   ******    ******    ******    ******

68733

  

TUTOPLAST Cortical Particulate ø 1-2mm, 0,5cc

   ******    ******    ******    ******

67274

  

PUROS Cortical Particulate ø 1-2mm, 0,5cc

   ******    ******    ******    ******

68274

  

PUROS Cortical Particulate ø 1-2mm, 0,5cc (US)

   ******    ******    ******    ******

68732

  

TUTOPLAST Cortical Particulate ø 0,25-1mm, 2cc

   ******    ******    ******    ******

67273

  

PUROS Cortical Particulate ø 0,25-1mm, 2cc

   ******    ******    ******    ******

68273

  

PUROS Cortical Particulate ø 0,25-1mm, 2cc (US)

   ******    ******    ******    ******

68731

  

TUTOPLAST Cortical Particulate ø 0,25-1mm, 1cc

   ******    ******    ******    ******

67272

  

PUROS Cortical Particulate ø 0,25-1mm, 1cc

   ******    ******    ******    ******

68272

  

PUROS Cortical Particulate ø 0,25-1mm, 1cc (US)

   ******    ******    ******    ******

68730

  

TUTOPLAST Cortical Particulate ø 0,25-1mm, 0,5cc

   ******    ******    ******    ******

67271

  

PUROS Cortical Particulate ø 0,25-1mm, 0,5cc

   ******    ******    ******    ******

68271

  

PUROS Cortical Particulate ø 0,25-1mm, 0,5cc (US)

   ******    ******    ******    ******

L10386

  

TUTOPLAST Spongiosa Block-P 15x10x9mm

   ******    ******    ******    ******

68737

  

TUTOPLAST Spongiosa Block-P15x10x9mm

   ******    ******    ******    ******

67220

  

PUROS Corticospongiosa Block 15x10x9mm

   ******    ******    ******    ******

68220

  

Puros Block US Design

   ******    ******    ******    ******

L10385

  

TUTOPLAST Spongiosa Block-P 15x15x9mm

   ******    ******    ******    ******

68736

  

TUTOPLAST Spongiosa Block-P 15x15x9mm

   ******    ******    ******    ******

67221

  

PUROS Corticospongiosa Block 15x15x9mm

   ******    ******    ******    ******

68221

  

Puros Block US Design

   ******    ******    ******    ******

L10384

  

Tutoplast Spongiasa Dowel ø 7mm, L14-18mm

   ******    ******    ******    ******

67225

  

Puros Cancellous Dowel ø 7mm, L14-18mm

   ******    ******    ******    ******



--------------------------------------------------------------------------------

EXHIBIT A - Continued

 

EMEA
Part
Numbers

  

Brand / Product Description

  

Transfer Fee
EMEA

  

Lead time
Calendar
Days

  

Label
Shelf
Life

  

Minimum
Shelf Life

L10383

  

Tutoplast Spongiasa Block, 8x8x8mm

   ******    ******    ******    ******

67222

  

Puros Cancellous Block, 8x8x8mm

   ******    ******    ******    ******

L10367

  

Tutoplast Spongiasa Dowel ø 10mm, L16-20mm

   ******    ******    ******    ******

67226

  

Puros Cancellous Dowel ø 10mm, L 16-20mm

   ******    ******    ******    ******

L10365

  

Tutoplast Spongiosa block 10x10x20mm

   ******    ******    ******    ******

67223

  

PUROS cancellous block 10x10x20mm

   ******    ******    ******    ******

L10302

  

Tutoplast Spongiasa Block 10x20x20mm

   ******    ******    ******    ******

67224

  

Puros Cancellous Block 10x20x20mm

   ******    ******    ******    ****** Allograft Membranes            

68700

  

Tutodent Dermis 1,5 x 2 cm

   ******    ******    ******    ******

68701

  

Tutodent Dermis 2 x 3 cm

   ******    ******    ******    ******

68702

  

Tutodent Dermis 3 x 4 cm

   ******    ******    ******    ******

67790

  

Puros Dermis Dental Membrane 10 x 20 mm

   ******    ******    ******    ******

67791

  

Puros Dermis Dental Membrane 10 x 40 mm

   ******    ******    ******    ******

67792

  

Puros Dermis Dental Membrane 20 x 40 mm

   ******    ******    ******    ******

67793

  

Puros Dermis Dental Membrane 10 x 10 mm

   ******    ******    ******    ******

67794

  

Puros Dermis Allograft 0.3-0.8 mm 10 x 10 mm

   ******    ******    ******    ******

67795

  

Puros Dermis Allograft 0.3-0.8 mm 10 x 20 mm

   ******    ******    ******    ******

67796

  

Puros Dermis Allograft 0.3-0.8 mm 10 x 40 mm

   ******    ******    ******    ******

67797

  

Puros Dermis Allograft 0.3-0.8 mm 20 x 40 mm

   ******    ******    ******    ******

68770

  

15 X 20 mm Puros Pericardium

   ******    ******    ******    ******

68771

  

20 X 30 mm Puros Pericardium

   ******    ******    ******    ******

68772

  

30 X 40 mm Puros Pericardium

   ******    ******    ******    ******    Bovine Bone            

90101

  

Tutodent Block 10x10x20

   ******    ******    ******    ******

90280

  

Tutodent CS - Block 15mm x 10mm x 5,5mm

   ******    ******    ******    ******

90282

  

Tutodent CS - Block 15mm x 15mm x 5,5mm

   ******    ******    ******    ******

90200

  

Tutodent .5cc - .25-1mm (CopiOs Cancellous Particulate)

   ******    ******    ******    ******

90201

  

Tutodent 1.0cc - .25-1mm (CopiOs CancellouS Particulate)

   ******    ******    ******    ******

90202

  

Tutodent 2.0cc - .25 - 1mm (CopiOs Cancellous Particulate)

   ******    ******    ******    ******

90210

  

Tutodent .5cc - 1-2mm (CopiOs Cancellous Particulate)

   ******    ******    ******    ******

90211

  

Tutodent 1.0cc - 1-2mm (CopiOs Cancellous Particulate)

   ******    ******    ******    ******

90212

  

Tutodent 2.0cc - 1-2mm (CopiOS Cancellous Particulate)

   ******    ******    ******    ******



--------------------------------------------------------------------------------

EXHIBIT A - Continued

 

EMEA
Part
Numbers

  

Brand / Product Description

  

Transfer Fee
EMEA

  

Lead time
Calendar
Days

  

Label
Shelf
Life

  

Minimum
Shelf Life

   Product Demo Samples (unsterile)            

97941

   CopiOs Membrane 15 x 20 mm Non Packaged Demo Sample    ******    ******   
******    ******

97942

   CopiOs Membrane 20 x 30 mm Non Packaged Demo Sample    ******    ******   
******    ******

97943

   CopiOs Membrane 30x40 mm Non Packaged Demo Sample    ******    ******   
******    ******

97901

   Bovine Cancellous Microchips ø .25 -1mmm, 1cc Demo Sample in Vials    ******
   ******    ******    ******

97902

   Bovine Cancellous Microchips ø 1-2 mm, 1cc Demo Sample in Vials    ******   
******    ******    ******

97911

   Bovine Cortical Microchips ø 0.25-1mm, 1cc Demo Sample in vials    ******   
******    ******    ******

97912

   Bovine Cortical Microchips ø 1-2mm, 1cc Demo Sample in vials    ******   
******    ******    ******

97922

   Bovine Cancellous Block 10mmx10mmx10mm Demo Sample    ******    ******   
******    ******    CopiOs Membrane 15 x 20 mm Packaged Demo Sample    ******   
******    ******    ******    CopiOs Membrane 20 x 30 mm Packaged Demo Sample   
******    ******    ******    ******    CopiOs Membrane 30 x 40 mm Packaged Demo
Sample    ******    ******    ******    ******    Bovine Cancellous Microchips ø
.25 -1mmm, 1cc Demo Sample packaged    ******    ******    ******    ******   
Bovine Cancellous Microchips ø 1-2 mm, 1cc Demo Sample packaged    ******   
******    ******    ******    Bovine Cortical Microchips ø 0.25-1mm, 1cc Demo
Sample Packaged    ******    ******    ******    ******    Bovine Cortical
Microchips ø 1-2mm, 1cc Demo Sample Packaged    ******    ******    ******   
******

RTI agrees to consolidate part numbers upon Zimmer’s request to simplify part
numbers into two sets:

 

  1. EMEA (current EMEA Part Numbers)

 

  2. All Other Areas (current US Part Numbers)

RTI and Zimmer will in good faith endeavor to develop a plan to consolidate Part
Numbers within ninety (90) days of the expiration or earlier termination of the
Transition Services Agreement, Exhibit D. RTI will be allowed to run out
existing labeled inventory during the transition.



--------------------------------------------------------------------------------

 

EXHIBIT B

Territory

Ukraine

** The Parties acknowledge and agree that within five (5) Business Days after
execution of this Agreement, RTI shall deliver notice of termination for any and
all agreements with third party distributors (******) in ****** in order to
terminate such agreements as soon as possible in accordance with the terms of
the notice provisions of the respective agreements.



--------------------------------------------------------------------------------

 

EXHIBIT C

Existing Agreement Implants

 

Class    Subclass   Description    Preservation

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******

******

   ******   ******    ******    ******   ******    ******



--------------------------------------------------------------------------------

 

EXHIBIT D

TRANSITION SERVICES AGREEMENT

This Transition Services Agreement (this “Agreement”) is made and entered into
as of September 30, 2010 (the “Effective Date”), by and between Zimmer Dental,
Inc., a Delaware corporation (“Zimmer”), and RTI Biologics, Inc., a Delaware
corporation (“RTI”).

Recitals

A. Contemporaneously with the execution of this Agreement, Zimmer and RTI are
entering into an Exclusive Distribution Agreement (the “Distribution Agreement”)
for the distribution by Zimmer of certain allograft and xenograft biologic
implants prepared and processed by RTI (as specifically defined in the
Distribution Agreement, the “Implants”). The Distribution Agreement supersedes
and replaces certain prior agreements between the parties and/or their
Affiliates for the distribution of the Implants, including the U.S. Agreement,
as further described in the Distribution Agreement.

B. In connection with the implementation of the Distribution Agreement, Zimmer
desires to engage RTI to provide certain transition services, and RTI is willing
to provide such services pursuant to this Agreement.

C. Unless otherwise defined herein, capitalized terms used in this Agreement
shall have the meanings given to them in the Distribution Agreement.

Agreement

In consideration of the mutual covenants contained in this Agreement, Zimmer and
RTI agree as follows:

1. Consignment of Implants. Pursuant to Section 3.5 of the Distribution
Agreement, Zimmer will submit to RTI a binding initial stocking order for
Implants upon execution of the Distribution Agreement. The initial stocking
order will be fulfilled by RTI in partial shipments in accordance with the terms
of the order and the Distribution Agreement. In addition, during the Transition
Period (as defined below) and prior to October 15, 2010, Zimmer will use
commercially reasonable efforts to submit Forecasted Firm Orders and/or
Additional Orders to RTI in an amount reasonably estimated by Zimmer (based on
trailing six (6) months of Implant sales) to be sufficient to result in Zimmer
holding an inventory of Implants with aggregate Fees in an amount no less than
****** USD on or prior to December 31, 2010. Except for Implants shipped at
Zimmer’s request to its facility in Memphis, Tennessee for purposes of building
inventory in preparation for assuming the full scope of its responsibilities
under the Distribution Agreement, each partial shipment of the Implants subject
to the initial stocking order and each Forecasted Firm Order and Additional
Orders, if any, placed by Zimmer during the Transition Period will be consigned
to RTI and held during the Transition Period at RTI’s facility in Alachua,
Florida, pursuant to the terms and conditions of this Agreement. Within ten
(10) Business Days following the expiration or earlier termination of the
Transition Period, Zimmer will accept shipment of all consigned Implants held by
RTI.



--------------------------------------------------------------------------------

 

2. Transition Services. During the Transition Period, RTI shall provide the
following transition services (“Services”) to Zimmer:

(a) RTI shall receive and fulfill customer orders for Implants placed by
Zimmer’s U.S. customers, in a manner consistent with the services provided by
RTI’s Affiliate under the U.S. Agreement as in effect immediately prior to the
Effective Date.

(b) RTI shall ship the Implants to Zimmer’s customers from the consigned
inventory of Implants held by RTI, pursuant to the applicable customer orders
and in a manner consistent with the services provided by RTI’s Affiliate under
the U.S. Agreement as in effect immediately prior to the Effective Date.

(c) RTI shall invoice Zimmer’s customers and collect fees for the transfer of
the Implants to Zimmer’s customers (“Customer Fees”) in a manner consistent with
the services provided by RTI’s Affiliate under the U.S. Agreement as in effect
immediately prior to the Effective Date. RTI shall remit such Customer Fees to
Zimmer, less any shipping costs and credit card service fees. RTI shall remit
such payments on the first and fifteenth day of each calendar month during the
Transition Period (or the next Business Day following such date(s) if such
date(s) are not Business Days). Upon the expiration or earlier termination of
the Transition Period, Zimmer will assume responsibility for collecting all
outstanding receivables incurred after the Effective Date for Implants ordered
by Zimmer’s customers.

(d) RTI shall provide written reports to Zimmer on the first and fifteenth day
of each calendar month during the Transition Period (or the next Business Day
following such date(s) if such date(s) are not Business Days). The specific
schedule and deadlines for such reports are summarized on Exhibit A attached to
this Agreement. RTI shall keep accurate records in sufficient detail to enable
the Customer Fees due to Zimmer to be determined. During the Transition Period
and for a period of one (1) calendar year after the termination of the
Transition Period, Zimmer shall have the right to inspect RTI’s records from the
Transition Period for the purpose of determining the accuracy of Customer Fees
paid to Zimmer.

(e) RTI shall provide Zimmer access to the Alachua, Florida facility, at
mutually agreeable times and with reasonable prior notice, for the purpose of
inspecting the Implants held in consignment for reconciliation to the initial
stocking order and applicable Forecasted Firm Orders within a reasonable period
of time after each shipment of Implants is consigned to RTI during the
Transition Period. Zimmer’s obligations to inspect shipments for shortage and
nonconformance with the applicable order under the Distribution Agreement will
be modified during the Transition Period to allow Zimmer a reasonable period of
time to complete such inspection at the Alachua, Florida facility.

To the extent that the terms of Section 1 of this Agreement are inconsistent
with the terms of Sections 3.3, 3.4, 3.5, 3.6, 3.7, and 3.8 of the Distribution
Agreement, the terms of Section 1 of this Agreement shall govern and control
during the Transition Period.



--------------------------------------------------------------------------------

 

3. Compensation. As consideration for its performance of the Services: (i) from
the Effective Date through January 1, 2011, RTI shall be entitled to a fixed
monthly fee equal to ****** (USD) per month (prorated for any partial month);
and (ii) after January 1, 2011 and through the remainder of the Transition
Period, RTI shall be entitled to a fixed monthly fee equal ****** (USD) per
month (prorated for any partial month) (the “Service Fee”) Zimmer shall pay the
Service Fee to RTI within ten (10) Business Days following the end of the month
in which such Services were provided. In the event that RTI is unable to ship
****** so that Zimmer may assume its full scope of responsibilities under the
Distribution Agreement, RTI shall not be entitled the then applicable Service
Fee (prorated for any partial month).

4. Transition Period. The initial term of this Agreement shall commence on the
Effective Date and shall expire on June 30, 2011 (the “Initial Transition
Period”). Upon mutual written agreement, the parties may extend the term of this
Agreement beyond the Initial Transition Period (the “Extended Transition
Period”). The Initial Transition Period and the Extended Transition Period are
collectively referred to herein as the “Transition Period.” Zimmer may terminate
this Transition Services Agreement prior to the expiration of the Transition
Period, provided that Zimmer shall deliver to RTI a written termination notice
no less than ten (10) Business Days prior to the desired effective date of such
termination. Zimmer will use commercially reasonable efforts to assume its full
scope of responsibilities under the Distribution Agreement by January 1, 2011,
or as soon as reasonably practicable thereafter. RTI will use commercially
reasonable efforts to assist Zimmer to assume its full scope of responsibilities
under the Distribution Agreement by January 1, 2011.

5. Title and Risk of Loss. All Implants consigned to RTI pursuant to this
Agreement will be owned by Zimmer and, Zimmer will have title to all such
Implants until transfer to Zimmer’s customers. (As used in this Agreement with
respect to allograft based Implants, the terms “owned” and “title,” including
word variations thereof, shall refer to such legal or equitable rights of
possession or control as allowed by law). RTI will be responsible for storing
the Implants consigned to RTI in a manner consistent with Specifications,
Applicable Industry Standards and Applicable Laws and shall take commercially
reasonable efforts to protect such Implants from all losses resulting from
theft, damage to or destruction of the Implants from the time of consignment
until transfer to Zimmer’s customers. RTI will be responsible for all losses
resulting from theft, damage to or destruction of the consigned Implants caused
by the intentional misconduct or negligence of RTI or any of its employees. RTI
may not transfer ownership of the consigned Implants as collateral or security,
nor as a mortgage nor encumber the consigned Implants in any other way in favor
of Third Parties. RTI shall take such action and execute and deliver such
documents as Zimmer may reasonably request to protect, and maintain the
protection of, Zimmer’s rights in the consigned Implants, including filing
financing and other similar statements as may be required to protect Zimmer’s
ownership in any applicable jurisdiction.

6. Confidentiality. The provisions in Article 7 of the Distribution Agreement
shall apply to any information disclosed in connection with this Agreement.

7. Agency. The Parties are independent contractors. Neither Party is, nor shall
be deemed to be, an employee, agent, partner or legal representative of the
other Party for any



--------------------------------------------------------------------------------

purpose. Neither Party, nor its affiliates, employees, officers or agents, shall
have the right, power or authority to enter into any contracts in the name of,
or on behalf of, the other Party, nor shall either Party, nor its affiliates,
employees, officers or agents, have the right, power or authority to pledge the
credit of the other Party in any way or hold itself out as having the authority
to do so.

8. Entire Agreement; Amendments. This Agreement constitutes the entire agreement
between the Parties hereto concerning its subject matter and supersedes all
previous negotiations, agreements and commitments with respect thereto. This
Agreement shall not be released, discharged, amended or modified in any manner
except by a written instrument signed by duly authorized officers or
representatives of each of the Parties hereto.

9. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the substantive laws of the State of Illinois, without regard to
its choice of law rules.

10. Waiver of Compliance. No provision of this Agreement shall be waived by any
act, omission or knowledge of a Party or its agents or employees, except by an
instrument in writing expressly waiving such provision and signed by a duly
authorized officer of the waiving Party, which waiver shall be effective only
with respect to the specific obligation and instance described therein.

11. Notices. All notices and other communications in connection with this
Agreement shall be in writing and shall be sent to the respective Parties at
their addresses set forth in the Distribution Agreement. All notices shall be
deemed given and received (i) if delivered by hand, immediately, (ii) if sent by
mail, three (3) Business Days after posting, (iii) if delivered by express
courier service, the next Business Day in the jurisdiction of the recipient or
(iv) if sent by fax, at the time shown in the confirmed electronic receipt, or
on the first Business day thereafter if the notice is not sent on a Business
Day.

12. Counterparts and Facsimile/Electronic Delivery. This Agreement may be
executed in counterparts, each of which shall be deemed to be an original and
all of which together shall be deemed to be one and the same instrument. A
manual signature on this Agreement or any document executed in connection with
this Agreement, the image of which is transmitted electronically (including
facsimile or e-mail), shall constitute an original signature for purposes of
this Agreement.

13. Assignment. Neither Party shall have the right to assign any of its rights
or obligations under this Agreement without the prior written consent of the
other Party. Any assignment not in accordance with this Section 13 shall be
void.

[SIGNATURES ON FOLLOWING PAGE;

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Party has caused this Agreement to be executed by its
respective duly authorized representative as of the Effective Date.

 

RTI BIOLOGICS, INC.

By:  

 

Name:  

 

Title:  

 

ZIMMER DENTAL, INC.

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

 

EXHIBIT A to Transition Services Agreement

Data and Reports to Be Provided to Zimmer

(All days are in Business Days)

 

Description    Timing   Due Date

Detailed Sales Report

(in the format provided by Zimmer)

   Monthly  

1st day of the month

by 10:00 a.m. (E.S.T.)

Accounts Receivable Aging Report by

    Customer by Invoice

   Monthly  

1st day of the month

by 10:00 a.m. (E.S.T.)

Cash Receipts Report by Customer, by Invoice    Monthly  

1st day of the month

by 10:00 a.m. (E.S.T.)

Inventory Report by SKU    Monthly  

1st day of the month

by 5:00 p.m. (E.S.T.)

Inventory Report by SKU    Initial Purchase  

Upon “Delivery” to

consigned RTI

location



--------------------------------------------------------------------------------

 

EXHIBIT E-1

Marketing Approvals

********



--------------------------------------------------------------------------------

 

EXHIBIT E-2

Puros brand Implants:

Country

********



--------------------------------------------------------------------------------

EXHIBIT E-2 Continued

 

 

CopiOs brand Implants:

********



--------------------------------------------------------------------------------

 

EXHIBIT F

QUALITY AGREEMENT

 

1.0 PURPOSE

This Quality Agreement is an Exhibit to the Exclusive Distribution Agreement,
dated September 30, 2010, by and between Zimmer Dental, Inc. and RTI Biologics,
Inc. (“Exclusive Distribution Agreement”). This Quality Agreement defines and
documents the responsibilities of Zimmer Dental, Inc. (referred to herein as
“Zimmer”) and RTI Biologics, Inc. (referred to herein as “RTI”) wherein Zimmer
is the Distributor and RTI is the Manufacturer (or Original Equipment
Manufacturer (“OEM”)), as defined below, of the Complete and Finished Medical
Implants. Zimmer and RTI shall hereinafter be referred to collectively as the
“Parties” and individually as the “Party”.

 

2.0 DEFINITIONS

Defined terms not defined herein shall have the meaning set forth in the
Exclusive Distribution Agreement.

 

  2.1 Complete and Finished Medical Implant – Any medical implant, biologic,
tissue implant, or combination implant that is suitable for use, capable of
functioning and is in its final distributable form (i.e. cleaned, labeled,
sterilized, etc.), as received by Zimmer. In the context of this Quality
Agreement, “Implant” shall refer to those components as set forth in Exhibit A
of the Exclusive Distribution Agreement.

 

  2.2 Interface Document – A document that captures the key attributes of an
implant, for the purpose of providing Zimmer personnel with critical information
about the implant without the need to create and maintain comprehensive drawings
or specifications. The interface document may be in the form of a drawing,
implant specification, and/or other format.

 

  2.3 Manufacturer – The entity who designs, manufactures, fabricates,
assembles, or processes a complete and finished medical Implant, including but
not limited to those who perform the functions of contract sterilization,
installation, relabeling, remanufacturing, repacking, or specifications
development, and initial distributors of foreign entities performing these
functions, and who is responsible for it on the market, as displayed on the
labeling. For the Implants, RTI is the legal Manufacturer, and will be
identified as such on the labeling.

 

  2.4

Major Change – A major change is any change that may affect the safety or
intended use of the finished implant, including but not limited to



--------------------------------------------------------------------------------

 

changes in design, materials, Product Code Number, cleaning, sterilization, and
the manufacturing process. A major change will usually affect the Interface
Document.

 

  2.5 Quality Agreement – A document (referred to herein as the “QA Agreement”)
defining the activities that need to be accomplished, who is responsible for
completing the activities, and in some circumstances the method of accomplishing
those activities, in order for Zimmer and the RTI to achieve the shared goals of
the two businesses.

 

3.0 QUALITY AGREEMENT PERIOD

 

  3.1 This QA Agreement is valid for so long as the Exclusive Distribution
Agreement is in effect. This Agreement may be revised by the written consent of
the Parties at anytime during the validity period.

 

4.0 DESIGN OF IMPLANT

 

  4.1 RTI is the legal Manufacturer of the Implants, and is responsible for all
aspects of design control.

 

  4.2 RTI shall maintain appropriate and required documentation to support
design control and document change control activities.

 

  4.3 RTI shall be responsible for all design control and process control
activities relative to the Implants, including but not limited to, design
assurance and product and process validations, as required by the cGTP, Quality
System Regulations (“QSR”), International Standards Organization (“ISO
Standards”), and Applicable Laws.

 

5.0 DOCUMENT CHANGE CONTROL

 

  5.1 RTI shall be responsible for managing an effective document change control
system relative to the design, manufacture, and labeling of the Implants.

 

6.0 VALIDATION

 

  6.1 RTI shall be responsible for managing an effective product and process
validation system relative to the design and manufacture of the Implants.

 

  6.2 RTI shall develop and implement validations or qualification protocols for
significant processes, equipment, and computer systems.



--------------------------------------------------------------------------------

 

7.0 PROCESS CONTROLS

 

  7.1 RTI shall maintain appropriate documented procedures.

 

8.0 HANDLING, STORAGE AND DISTRIBUTION

 

  8.1 Manufacturer shall deliver Implants to the Point of Destination designated
by Zimmer using documented procedures for the handling, storage, packaging,
preservation, and delivery of the Implants. The shipping container shall be
qualified to ensure that the safety and integrity of the Implant is maintained
during transit.

 

  8.2 Zimmer shall deliver Implants to its customers using documented procedures
for handling, storage, packing, preservation, and delivery of the Implants.

 

  8.3 Zimmer shall store and distribute Implants to its customers using
documented procedures for handling, storage and distribution that are
appropriate to the environmental limitation of the Implant. Zimmer’s tissue bank
facility will be qualified to ensure proper storage conditions are maintained.

 

9.0 LOT CONTROL AND TRACEABILITY

 

  9.1 RTI shall establish and maintain procedures for identifying and tracking
each Implant by suitable means from donor through all stages of production and
to final consignee or final disposition.

 

  9.2 Zimmer shall establish and maintain procedures for identifying and
tracking the Implant from receipt from RTI through distribution to the final
consignee.

 

  9.3 RTI will provide a Tissue Utilization Record (TUR) with each human tissue
implant. The attending surgeon shall be instructed to complete and return the
TUR to RTI.

 

  9.4 The Parties shall use reasonable efforts to assist the other in
maintaining respective donor lot traceability.

 

  9.5 Zimmer shall provide to RTI information regarding disposition of Implant
destroyed by Zimmer, upon request, and will submit destruction records to RTI.



--------------------------------------------------------------------------------

 

10.0 PACKAGING AND LABELING

 

  10.1 RTI shall be responsible for validating that the packaging system
maintains the integrity of the Implant for its labeled shelf life, when stored
under labeled conditions.

 

  10.2 RTI shall ensure that the packaging and labeling of the finished medical
implant conforms to Specifications and to Applicable Laws.

 

  10.3 Implant labeling, including instructions for use and other accompanying
documents, will be reviewed and approved by required Zimmer functional areas
(per applicable SOP) prior to release of final Implant labeling.

 

  10.4 RTI shall be responsible for obtaining all local language labeling
(translations) required for distribution in the Territory as requested by
Zimmer. Zimmer shall bear the cost of all necessary translation services
associated with the translations. Prior to incurring any such cost, RTI will
submit to Zimmer a written budget showing in reasonable detail the anticipated
costs to be incurred for translation services and will obtain Zimmer’s written
approval of such budget before incurring such costs. Zimmer will not be required
to reimburse RTI for any translation services costs in excess of the budget
unless RTI obtains Zimmer’s prior approval for the excess costs.

 

  10.5 Zimmer shall not modify the labels, inserts or accompanying documentation
without written approval of RTI Regulatory Affairs.

 

  10.6 Promotional materials created by Zimmer shall be approved by RTI
Regulatory Affairs for compliance with Applicable Laws. RTI Regulatory Affairs
shall provide comments or approval to Zimmer within ten (10) Business Days of
receipt of the promotional material.

 

11.0 STERILITY ASSURANCE

 

  11.1 For all sterile Implants, RTI will maintain documentation that
sterilization of the Implant conforms to the Applicable Laws and ISO Standards.
As applicable, RTI will provide certification of irradiation for each shipment
received at Zimmer.

 

  11.2 RTI will assure that all sterilization process validations and subsequent
quarterly dose audits follow AAMI/ISO guidelines.

 

  11.3 RTI will notify Zimmer in writing of any dose audit failure and/or
deviations from validated sterilization processes relevant to the Implants.



--------------------------------------------------------------------------------

 

12.0 MANUFACTURING AND QUALITY CONTROL

 

  12.1 RTI shall establish and maintain a quality system for all stages of
manufacture of the Implants, including donor eligibility and procurement of
tissue, in compliance with Applicable Laws and Applicable Industry Standards,
such as 21 CFR 1271, parts 820 and ISO 13485.

 

  12.2 RTI shall establish and maintain an effective product and process
validation system relative to all aspects of quality, e.g., design,
sterilization and packaging.

 

  12.3 RTI shall manage an effective document change control system relative to
all aspects of the design, manufacture, storage, and distribution of the
Implants.

 

  12.3.1 Prior to making a Major Change to an Implant, RTI will submit written
notice of the Major Change to Zimmer’s Director of RA/QA, via fax or email. This
notice shall include a full description of the Major Change with adequate
information to determine its impact on the finished Implant Specifications and
regulatory status.

 

  12.3.2 Zimmer will review and respond to RTI within fifteen (15) Business Days
of receipt of Major Change notice. If the Major Change is being implemented to
improve the safety of the Implant, RTI will implement the change as soon as
reasonably possible without prior approval by Zimmer.

 

  12.4 RTI shall ensure that its tissue procurement organization and contract
suppliers maintain a quality program/system, in compliance with Applicable Laws
and Applicable Industry Standards e.g., 21 CFR 1271, United States Department of
Agriculture (“USDA”) , EN 12442, as appropriate for the materials and components
e.g., bovine bone, bovine tissue, human bone, human tissue.

 

  12.5 Zimmer shall establish and maintain a quality system in compliance with
applicable sections of Applicable Laws, e.g., 21 CFR 1271, 820 and ISO 13485.



--------------------------------------------------------------------------------

 

13.0 COMMUNICATION AND NOTIFICATION OF QUALITY AND REGULATORY MATTERS

 

  13.1 Zimmer Regulatory Affairs and RTI Regulatory Affairs will notify the
other in writing, of quality and regulatory issues applicable to Implants
acquired by Zimmer customers, including but not limited to:

 

  13.1.1 Regulatory actions by Governmental Authorities e.g., issuance of Form
483, retention/destruction/recall of implant, against Zimmer, RTI or its tissue
procurement organization which are relevant to the Implants.

 

  13.1.2 Implant/component non-conformances or manufacturing deviations.

 

  13.2 The Parties shall cooperate in response to any issue, including providing
information and documentation as requested by the Regulatory Authority (with
copies of any such information and documentation to be provided to the other
Party). If the issue primarily concerns Zimmer’s activities, then Zimmer shall
have primary responsibility to respond to the Regulatory Authority; otherwise,
RTI shall have primary responsibility to respond. In either case, upon request
of the responding Party, the other Party shall provide consulting advice and
assistance with the response.

 

14.0 POSTMARKET SURVEILLANCE

 

  14.1 Any Zimmer representative or employee who first receives knowledge of a
Third Party Complaint or Adverse Event shall notify the Compliance / Postmarket
Surveillance function of Zimmer in accordance with established procedures.

 

  14.2 The Compliance / Postmarket Surveillance department or appropriate
functional area of Zimmer will initiate a report form for each complaint
received, according to established procedures.

 

  14.3 The Zimmer Carlsbad Compliance / Postmarket Surveillance department will
file the information received and will notify RTI’s Quality Systems group within
RTI’s Quality Assurance department of the Third Party Complaint or Adverse Event
within seventy-two (72) hours of receipt of such information by Zimmer Carlsbad
Compliance/ Postmarket Surveillance department, except for an Adverse Event that
is fatal, results in serious injury, or necessitates medical intervention in
order to prevent permanent injury or impairment, for which a report will be sent
to RTI within twenty-four (24) hours of receipt of such information.



--------------------------------------------------------------------------------

 

  14.4 RTI’s Quality Systems group will investigate the complaint / event and
report it to the FDA and/or other Regulatory Authority if required. RTI will
send a copy of the completed investigation to Zimmer Compliance / Postmarket
Surveillance for Zimmer’s files.

 

  14.5 RTI shall notify Zimmer Regulatory Compliance in writing of any legal and
regulatory matter relating to the Implants, including:

 

  14.5.1 Any regulatory actions by Governmental Authorities (e.g., inspection
citations, warning letters, or other non-conformance notices).

 

  14.5.2 Regulatory enforcement action such as injunctions or seizures.

 

  14.5.3 FDA registration activity (e.g., non-conformance notices, hold points).

 

  14.5.4 Complaints received from Zimmer’s customers that have not been
processed through Zimmer’s complaint handling system.

 

  14.5.5 Adverse incidents relating to Zimmer’s customers (e.g., MedWatch
reports).

 

  14.6 Zimmer and RTI will inform each other as soon as reasonably possible
about all clinical findings regarding safe and effective use of the Implants.

 

  14.7 Returns of Implants will be processed in accordance with the procedures
set forth on Schedule B. Complaints will be registered with Zimmer and Zimmer’s
customer will return the Implants to Zimmer. Prior to returning any Implant to
RTI, Zimmer will acquire the return authorization number from RTI.

 

15.0 FIELD ACTIONS

 

  15.1 RTI will be responsible for the initiation of any Field Actions related
to the Implants.

 

  15.2

RTI will notify Zimmer Regulatory Compliance to request cooperation with any
Field Action that affect an Implant Distributed by Zimmer. RTI will ensure that
any Field Actions comply with the requirements of the FDA and/or applicable
international Regulatory Authorities. If it was caused primarily by the
negligent (or more culpable) action (including misstatements) or omission by
Zimmer or one of its Affiliates or Marketing Partners, then Zimmer shall bear
the related expense; otherwise, RTI shall reimburse Zimmer for Zimmer’s
reasonable expenses



--------------------------------------------------------------------------------

 

and either replace the affected Implants free of charge or, at Zimmer’s
election, refund to Zimmer the entire Fee paid for the affected Implants. RTI
shall be responsible for any required reporting to Regulatory Authorities.

 

  15.3 Zimmer will comply with any recall or general corrective actions
initiated by RTI involving the Implants, provided such recalls or general
corrective actions do not, in the opinion of Zimmer, violate or cause Zimmer to
violate the laws of any jurisdiction affected by the recalls or corrective
actions.

 

16.0 AUDITS

 

  16.1 Zimmer shall have the right, upon reasonable prior notice to RTI, to
inspect and audit RTI’s facilities and operations for the purpose of verifying
RTI’s compliance with its obligations under this Agreement and satisfying all
Zimmer quality system requirements, including the right to (a) inspect and take
samples of the Implants, (b) observe Manufacturing and related operations,
procedures and methods, (c) review documentation and (d) conduct quality
assurance, quality system and regulatory compliance audits. Audits will be
scheduled at mutually convenient times, such schedule not being subject to
unreasonable delay or hindrance. During audits of RTI, Zimmer will only have
access to the physical areas and procedures pertinent to the Implants. Zimmer
will copy RTI on any written audit report within thirty (30) days of report
completion. RTI will develop and provide a written corrective/preventive action
plan for any non-conformances cited within sixty (60) days of written
notification by Zimmer.

 

  16.2 RTI shall have the right, upon reasonable prior notice to Zimmer, to
inspect and audit Zimmer’s tissue bank facilities and operations for the purpose
of verifying Zimmer’s compliance with its obligations under this Agreement and
satisfying all RTI quality system requirements, including the right to
(a) review documentation and (b) conduct quality assurance, quality system and
regulatory compliance audits. Audits will be scheduled at mutually convenient
times, such schedule not being subject to unreasonable delay or hindrance.
During audits of Zimmer, RTI will only have access to the physical areas and
procedures pertinent to the Implants. RTI will copy Zimmer on any written audit
report within thirty (30) days of report completion. Zimmer will develop and
provide a written corrective/preventive action plan for any non-conformances
cited with sixty (60) days of written notification by RTI.

 

  16.3 Zimmer and RTI will inform the other as soon as practicable of any
negative outcomes resulting from an audit by a Regulatory Authority or
accreditation authority relating to Implants under this QA Agreement.



--------------------------------------------------------------------------------

 

17.0 LOT TEST, LOT RELEASE AND ACCEPTANCE REQUIREMENTS

 

  17.1 RTI shall establish and maintain documented procedures for acceptance
criteria and release testing for incoming material and finished Implants to
ensure that each lot of Implants delivered to Zimmer conforms to the
Specifications and regulatory approvals.

 

  17.2 Zimmer, upon receipt, shall inspect or otherwise verify that finished
Implants conform to Specifications. If any Implant is deemed not to meet
Specifications, Zimmer shall return the Implant to RTI.

 

  17.3 RTI will provide a Certificate of Conformance and any needed shipping
documents for each product lot, in a format agreed upon by both Parties, to the
Zimmer tissue facility stating that the Implants shipped conform to the
Specifications.

 

18.0 RECORD RETENTION REQUIREMENTS

 

  18.1 The Parties shall retain all applicable records e.g., implant master
record, complaint files, for at least the minimum of time required by Applicable
Laws.

 

19.0 REGULATORY ACTIVITIES

 

  19.1 RTI Regulatory Affairs shall notify Zimmer Regulatory Affairs of
information regarding changes to the regulatory status of any Implant.

 

  19.2 RTI Regulatory Affairs shall submit and maintain the required
establishment registration and implant listing information as required under the
Exclusive Distribution Agreement.

 

20. COMPLIANCE WITH LAWS

 

  20.1 RTI and Zimmer shall each comply in all material respects with all
Applicable Laws and Applicable Industry Standards that pertain to its activities
under the Exclusive Distribution Agreement and, except as otherwise provided for
herein, shall bear the entire cost and expense of such compliance. For avoidance
of doubt, and without limiting the generality of the foregoing, each Party shall
be responsible for costs and expenses incurred by such Party in order to
maintain quality systems and applicable certifications in compliance with United
States quality systems regulations, Medical Device Directives (“MDD”), AATB and
ISO 13485.



--------------------------------------------------------------------------------

 

In witness whereof, the Parties have each caused this QA Agreement to be signed
and delivered by their duly authorized representatives on the dates set forth
below in duplicate, each of which will be treated for all purposes as an
original.

 

RTI Biologics, Inc.               Zimmer Dental, Inc.

By:  

 

                          By:  

 

   

Name/Title:  

 

      Name/Title:  

 

 

Date:  

 

                          Date:  

 



--------------------------------------------------------------------------------

 

Schedule A

Contact information for responsibilities listed in this Quality Agreement

 

Zimmer Function

 

Phone Number

 

RTI Function

 

Phone Number

Regulatory Affairs   760-929-4110   Regulatory Affairs   386-418-8888 MarComm  
760-929-4300   Quality Systems   386-418-8888



--------------------------------------------------------------------------------

 

Schedule B

Return Procedures

 

—  

For any Implant return, contact the RTI Customer Service Department at +1
386-418-8888 to receive a Return Authorization Number.

 

—  

All returns require the following:

 

  (a) the 7 digit serial Identification number(s) (Note: If the number is
unknown, all possible numbers that could be applicable to the returned item(s)
must be provided);

 

  (b) the original packaging; and

 

  (c) a detailed explanation of the reason for the return.

 

—  

The Return Authorization Number must be marked on the outside of the shipping
package before shipping to RTI.

 

—  

All opened Implant(s) must be treated as potential biohazards and must be
shipped according to applicable shipping guidelines. The items must be placed in
a doubled leak-proof bag labeled and designed for biohazardous material. The
outer (second) bag should be protected from potential contamination. The
double-bagged items should then be placed into a sturdy outer package of
corrugated fiberwood, wood, metal or rigid plastic of a minimum size of
7”x4”x2”. This can be a plain cardboard box or FedEx Clinical Pack.

 

—  

Any opened Implant(s) that have been exposed to a known infectious disease will
need to be packaged in conjunction with IATA, DOT, FAA, OSHA and CDC packing
instruction guidelines for shipping known infectious disease substances, and
this information must be conveyed to customer service.

 

SHIP TO:   RTI Biologics, Inc.   Attn: Returns   11621 Research Circle  
Alachua, Florida, USA 32615   Telephone: (386) 418-8888 or, if applicable,  
Tutogen Medical GmbH   Attn: Returns   Industriestraße 6   91077 Neunkirchen am
Brand   Deutschland   Telephone: +49 (91 34) 99 88 - 0